 FREEMAN DECORATING CO. 103Freeman Decorating Co. and United Steelworkers of America, AFLŒCIO, CLC, Drapery, Slip Cover, Window Shade, Venetian Blinds, Exhibition, Flag and Bunting Decorators Union, Local No. 17U and Dan Brady  Brede, Inc. and Steelworkers, Local 17U and Dan Brady  UFCW Local 653 (Excel Decorators, Inc.) and UFCW  Local 653 (Freeman Decorating Company)  UFCW Local 653 (Brede, Inc.) and Dan Brady.   Cases 18ŒCAŒ14810, 18ŒCAŒ14922, 18ŒCAŒ14964, 18ŒCAŒ15057, 18ŒCAŒ14846, 18ŒCAŒ14963, 18ŒCBŒ3847, 18ŒCBŒ3855, and 18ŒCBŒ3883 August 24, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN AND TRUESDALE On August 9, 1999, Administrative Law Judge Wil-liam J. Pannier III issued the attached decision.  The General Counsel and Respondents Brede, Inc. (Brede) and UFCW, Local 653 (Local 653) each filed exceptions and a supporting brief.  The General Counsel and Local 653 filed answering briefs. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions2 as modified below, and to adopt the recommended Order3 as modified below.4                                                            s.                                                            1 Respondent Local 653 has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the finding2 There were no exceptions to the judge™s conclusions that:  (1) Freeman violated: (a) Sec. 8(a)(5) by obtaining extras from sources other than Local 17U and applying to those extras terms and conditions of employment inconsistent with those specified in the Freeman/17U contract; and (b) Sec. 8(a)(1) by threatening to subcontract its Minnea-polis work to Brede unless unfair labor practice charges were with-drawn; (2) Brede violated:  (a) Sec. 8(a)(2) by granting recognition to Local 653 on the basis of a card count at a time when Local 17U was still the authorized and lawful bargaining representative, and (b) Sec. 8(a)(5) by concurrently withdrawing recognition from Local 17U; and (3) Local 653 violated Sec. 8(b)(1)(A) and (2) by refusing to refer Local 17U Chairperson Dan Brady to work because he supported Local 17U.  1. The judge concluded, and we agree, that:  (1) Re-spondent Freeman violated Section 8(a)(5) and (1) by obtaining extras from sources other than Local 17U and applying to those extras terms and conditions of em-ployment other than those specified in the Freeman/17U contract, and (2) Respondent Brede violated Section 8(a)(5) and (1) by refusing to bargain with Local 17U over terms and conditions of employment of extras re-ferred to Brede by the Stagehands Union.5  In reaching these conclusions, the judge interpreted the identically-worded language of the Brede/17U and Freeman/17U certified bargaining units.  In brief, the judge found that the unit description language was not ambiguous,6 and interpreted the language to mean that ﬁallﬂ extras are included in the unit and that ﬁall other employeesﬂ (em-phasis added) are excluded.  The judge then went beyond this essential interpretation, adding dicta to the effect that:  (1) employees ineligible for unit inclusion when the election agreement was signed may never be included in the unit, even if they later satisfy the unit criteria; (2)  3 This is a companion case to Brede, Inc., 335 NLRB 71 (2001).  In Brede, the Board adopted the judge™s findings that Brede violated Sec. 8(a)(5) by: (1) changing its procedures for hiring unit employees; (2) substantially increasing its reliance on sources of unit employees other than its traditional on-call list, such as Stagehands and Teamsters; (3) substantially increasing its use of nonunit employees to perform unit work; (4) using a unit employee, out of seniority, to perform unit work at below unit wages, and (5) taking the hiring system back in-house.  The Board, however, reversed the judge™s finding that Brede violated Sec. 8(a)(2) by entering into a Letter of Understanding with 653 stating that it was taking hiring back in-house. In Brede, the Board further adopted the judge™s finding that Local 653 violated: Sec. 8(b)(1)(A) by referring employees to Freeman with-out regard to objective standards or criteria; and Sec. 8(b)(2) by refus-ing to refer four named discriminatees for employment because they supported Local 17U and/or complained about Local 653™s operation of its referral system.   4 We shall modify the judge™s recommended Order in accordance with our recent decision in Ferguson Electric Co., 335 NLRB 142 (2001). 5 No exceptions were filed to the judge™s finding of these violations.  Brede excepts only to the judge™s remedial order, arguing that the rem-edy is broader than the violation found.  Brede relies on language in the judge™s decision implying that its bargaining obligation extends only to Stagehands not covered by a collective-bargaining agreement when the Stipulated Election agreement was signed.  We disavow that language as dicta inconsistent with the judge™s conclusion that Brede™s bargain-ing obligation extended to ﬁallﬂ extra employees performing decorating work.  Because we agree with the judge™s ultimate conclusion that when Brede uses Stagehands to perform casual, on-call decorating work, those Stagehands fall within the unit™s broad inclusionary lan-guage, we find no merit in this exception.   6 Where the terms of a Stipulated Election Agreement are unambi-guous, the Board must hold the parties to its text.  Avecor, Inc. v. NLRB, 931 F.2d 924, 932 (D.C. Cir. 1991), cert. denied 502 U.S. 1048 (1992). 335 NLRB No. 4  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 104new employees may not be eligible for unit inclusion; 
and (3) employees who fail to satisfy the unit criteria 
remain represented by 653. 
The General Counsel excepts to
 the judge™s dicta.  The 
General Counsel argues that the judge has misconstrued 

the eligibility standard by setting substantive limitations 
on unit scope.  
We find merit in this exception.  Bargaining unit cov-
erage survives despite turnov
er among specific employ-
ees.  The judge™s dicta, however, effectively places a 

ﬁsunsetﬂ clause on Local 17U™s bargaining units, making 
them disappear when the last employees on the 
Excelsior lists leave employment.  Mo
reover, the judge™s dicta 
leaves an inappropriate re
sidual unit which Local 653 
can claim an interest in 
representingŠthose employees 
hired after the election who do not satisfy the criteria of 
minimum number of shows/daysŠworked.  Thus, we 
disavow the judge™s analysis to the extent that he sug-
gests that the unit is limited in scope to only those em-
ployees eligible for inclusion when the unit description 
was signed.  We also disavow the judge™s analysis to the 
extent that he found that the unit description preserves 
for Local 653 representation of extras who failed to meet 
the ﬁminimum timeﬂ standards.
  We leave to compliance 
the determination of whether individual employees meet 
the unit criteria for remedial purposes.
 2. The judge found, and we agree, that Respondent 
Local 653 violated Section 8(b)(1)(A) by demanding and 
accepting recognition from Brede,
 with knowledge that 
there existed unremedied unfair labor practices which 
prevented employees from making an uncoerced choice 
of a collective-bargaining re
presentative.  The judge spe-
cifically noted that 653 was aware of these unfair labor 
practices, having been a party to 
Brede
, supra.  
Local 653 excepts, arguing that the judge improperly 
created a conclusive presump
tion that the mere existence 
of unremedied unfair labor practices prevented the exis-
tence of an uncoerced majori
ty.  Local 653 argues that, while existing unremedied unfair labor practices may 
have ﬁdiscouragedﬂ extras, there was no evidence of ﬁco-
ercion,ﬂ such as threats 
to Brede unit employees or 
unlawful assistance by Brede, 
within the meaning of Sec-
tion 8(b)(1)(A).  For the reasons stated below, we find no 
merit to this exception. 
It is well-settled that a union violates Section 
8(b)(1)(A) by accepting reco
gnition when it does not 
represent an uncoerced majority. 
Rainey Security 
Agency
, 274 NLRB 269 fn. 3 (1985); 
First National 
Maintenance Corp.,
 254 NLRB 289 fn. 1 (1981), enfd. 
681 F.2d 802 (2d Cir. 1981).  A ﬁminority unionﬂ in-
cludes both a union which has failed to secure sufficient 
support in the unit for which it is recognized and a union 
which has obtained ostensible majority support that is 
tainted by coercion and therefore unreliable.  
Distributive 
Workers District 65 (Hartz Mountain) v. NLRB
, 593 F.2d 
1155, 1162 (D.C. Cir. 1978).
7  The Board has drawn an 
inference of an absence of an uncoerced majority using a 
ﬁtotality of the circumstancesﬂ approach.  
Siro Security 
Service
, 247 NLRB 1266, 1271 (1980).  One of the cir-
cumstances examined by the Board is whether the evi-

dence of loss of the incumbent™s majority was obtained 
in the context of unremedied
 unfair labor practices, a 

limitation designed to preserve the bargaining relation-
ship where ﬁserious violations
 of the Act tend to produce 
disaffections from a union.ﬂ  
Anvil Products, Inc.,
 205 
NLRB 709 fn. 1 (1973), enfd. in part and remanded 496 
F.2d 94 (5th Cir. 1974).  Not every unfair labor practice 
will override what appears, in the total circumstances, to 
be the uncoerced choice of bargaining unit employees.  
There must be a rational basis for concluding that unlaw-
ful conduct bears a causal link to substantial defections 
from a union.  
Airport Aviation Services
, 292 NLRB 823, 
832 (1989) [citation omitted]. 
Here, Local 653 acquired cards while unfair labor 
practice violations found in 
Brede remained unreme-
died.
8  Those violations included Brede™s violating Sec-
tion 8(a)(5) by:  making unilateral changes to its hiring 
criteria and procedures, including taking the hiring sys-
tem back in-house; substantially increasing its reliance 
on sources of unit employees other than its traditional 
on-call list; substantially in
creasing its use of nonunit 
employees to perform unit work; and using a unit em-
ployee, out of seniority, to perform unit work at below 
unit wages.   Further, Brede™s unilateral changes to the 
hiring criteria and procedures, and the increased reliance, 
after Local 17U™s certification, on other employee 
sources, clearly signalled to Local 17U bargaining unit 
members that allegiance to Local 17U would result in 
lost employment opportunities.
9  ﬁWith employees out of 
work and the union seemingly powerless to help them,ﬂ 
Pirelli Cable Corp.,
 323 NLRB 1009, 1010 (1997), enfd. 
in part and remanded 141 F.3d 503 (4th Cir. 1998), there 
                                                          
 7 We do not agree that knowledge of the unfair labor practices is an 
essential element of taint. 
8 To the extent that the judge relies upon the unremedied 8(a)(2) vio-
lation reversed by the Board majority in 
Brede
, we do not rely on his 
analysis.  See fn. 3.  
9 Also unremedied were the 8(b)(1)(A) and 8(b)(2) unfair labor prac-
tices found against 653: specifically, the failure to refer pursuant to 
objective standards and the discriminato
ry referrals.  While the referral 
violations occurred in connection with
 Freeman, they affected the same 
pool of employees affected by Bred
e™s unfair labor practices:  thus, 
these employees knew that they would be passed over by 653 for em-

ployment with Freeman if they continued to support Local 17U.  This 
would also naturally tend to cause
 employee disaffection from Local 
17U.  
 FREEMAN DECORATING CO. 105can be little doubt that Brede™s violations undermined 
employee morale and tended to cause employee disaffec-
tion from Local 17U.  Thus, these unremedied 8(a)(5) 
violations were of a nature and type sufficient to infer a 
causal link between the unlawful conduct and employee 
defections from 17U.
10  3. The judge found, and we agree, that Respondent 
Freeman violated Section 8(a)
(5) by ﬁresorting to sources 
other thanﬂ Local 17U for ex
tras.  The General Counsel 
excepts insofar as the judge failed to specifically find 
that Freeman violated Sec
tion 8(a)(5) when using Chi-
cago Carpenter foremen to perform unit work.  The Gen-

eral Counsel seeks an order requiring Freeman to cease 
and desist from unilaterally reassigning Local 17U bar-
gaining unit work to nonunit employees.  For the reasons 
stated below, we deny this exception.  
The applicable unfair labor 
practice charge alleged that 
Freeman ﬁunilaterally assigned bargaining unit work to 
nonunit employees.ﬂ  That ch
arge, however, merely set 
in motion the machinery of a Board inquiry.  The subse-

quent complaint was the operative document.  ﬁWhen a 

Board complaint issues, the question is only the truth of 
its accusations.  The charge does not even serve the pur-
pose of a pleading.ﬂ  
NLRB v. Indiana & Michigan Elec-
tric Co.,
 318 U.S. 9, 17 (1943).   
Here, the complaint, at paragraph 12, which the Gen-
eral Counsel claims ﬁwas in
tended to target the use of 
Carpenters,ﬂ alleges:  
                                                          
 10 In 
Lee Lumber, 322 NLRB 175, 177 (1996), enfd. in relevant part 
117 F.3d 1454 (D.C. Cir. 1997), the Board wrote:   
Not every unfair labor practice w
ill taint evidence of a union™s sub-
sequent loss of majority support; in cases involving unfair labor 
practices other than a general re
fusal to recognize and bargain, 
there must be specific proof of
 a causal relationship between the unfair labor practice and the ensuing events indicating a loss of 
support.  In cases involving an 8(a)(5) refusal to recognize and 

bargain with an incumbent union, however, the causal relationship 
between unlawful act and subsequent loss of majority support may 
be presumed. 
Chairman Hurtgen does not presume a causal nexus in cases which 
do not involve a complete refusal to
 recognize and bargain.  See his 
dissent in Priority One Services, 331 NLRB 1527 (2000).  Nonetheless, 
Chairman Hurtgen agrees that, in 
this case, there is a causal nexus 
between unremedied violations and employee disaffection from Local 

17U.  Thus, in agreeing with the judge that Local 653 violated Sec. 
8(b)(1)(A) when it accepted recogniti
on from Brede, Chairman Hurtgen 
takes administrative notice of 
the consistent testimony in 
Brede
 that, 
after Brede began hiring in-house an
d changed its procedures and hir-
ing criteria, Local 17U employees stopped calling Brede for work, 
since they either reached only an 
answering machine with a ﬁno workﬂ 
message, or, if they were fortunate enough to get past the answering 
machine, were told there was no work 
for them.  In view of this futility 
in representation, Chairman Hurtgen infers that a substantial number of 
Local 17U employees who would have been hired under the ﬁold sys-
temﬂ were no longer being hired, and that these lost employment oppor-
tunities reasonably tended to cause employee disaffection from Local 
17U.    
 In April and May 1998, Respondent 
hired
 a large num-
ber of 
Unit employees
 whose identities are not known 
to the General Counsel at this time 
from sources other 
than Local 17U.
  (Emphasis added.) 
 Thus, the allegation of the charge was that Respondent 
assigned unit work to nonunit employees.  By contrast, 
the allegation of the complaint, although unclear, appears 
to be that Respondent hired, 
into the unit
, employees 
from non-Local 17U sources.  
At no time did the General Counsel move to amend the 
complaint to add the separate allegation involving as-
signment of unit work to nonunit personnel.  Accord-
ingly, because the allegation in the complaint is the hir-
ing of unit employees from sources other than Local 
17U, and because the ﬁunilateral reassignmentﬂ allega-
tion was neither properly pled nor fully litigated, we 

deny the General Counsel™s exception. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that Respondent Brede, Inc., 
Boston, Massachusetts, its o
fficers, agents, successors, 
and assigns, Respondent Freeman Decorating Co., Des 
Moines, Iowa, its officers, agents, successors, and as-
signs, and the United Food a
nd Commercial Workers, 

Local 653, Plymouth, Minnesota, its officers, agents, and 
representatives, shall take the actions set forth in the Or-
der as modified. 
1.  Substitute the following for paragraph B,2(c). 
ﬁ(c)  Preserve and, within 14
 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 

electronic copy of such records if stored in electronic 

form, necessary to analyze the amount of backpay due 
under the terms of this Order.ﬂ 
2.  Substitute the following for paragraph C,2(d). 
ﬁ(d)  Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 
under the terms of this Order.ﬂ 
 Joseph H. Bornong, Esq. 
for the General Counsel. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 106Joseph B. Nierenberg, Esq. (Fredrikson & Byron), 
of Minneapolis, Minnesota,
 for Respondent-
Employers
. Roger A. Jensen, Esq. and 
Carol A. Baldwin, Esq. (Peterson, Bell, Converse & Jenson)
, of St. 
Paul, Minnesota, for Respondent-Union. 
Daniel P. Brady, of Mounds View, Minnesota,
 appearing pro se for the Charging Party. 
DECISION 
STATEMENT OF THE CASE 
WILLIAM J. PANNIER III, Administrative Law Judge.  I heard this case in Minneapolis, 
Minnesota, on February 22 through 24, and on April 5 through 8, 1999.  On November 25, 
1998, the Acting Regional Director for Region 18 
of the National Labor 
Relations Board (the 
Board) issued three separate Orders consolida
ting cases and consolidated complaints: one based 
upon unfair labor practice charges in Case 
18ŒCAŒ14810, filed on April 13, 1998, in Case 18Œ
CAŒ14922, filed on July 16, 1998, and in Ca
se 18ŒCAŒ14964, filed on August 18, 1998, 
alleging violations of Section 
8(a)(1) and (5) of the National Labor Relations Act (the Act); the 
second based upon unfair labor practice char
ges in Case 18ŒCAŒ14846, filed on May 5, 1998, 
and in Case 18ŒCAŒ14963, filed on August 18, 1998, a
lleging violations of Section 8(a)(1), 
(2), and (5) of the Act; and, the third based upon unfair labor practice charges in Case 18ŒCBŒ
3847, filed on May 26, 1998, in Case 18ŒCBŒ3855, 
filed on June 10 a
nd amended on Novem-
ber 16, 1998, and in Case 18ŒCBŒ3883, filed on Oc
tober 29, 1998, alleging violations of 
Section 8(b)(1)(A) and (2) of the Act.  By orde
r further consolidating cases, also dated Novem-
ber 25, 1998, the Acting Regional Dir
ector consolidated the three 
consolidated complaints for 
hearing and decision. 
Then, on January 28, 1999, the Regional Director 
for Region 18 issued a complaint in Case 
18ŒCAŒ15057, based on an unfair labor practi
ce charge filed on November 16, 1998, and 
amended on January 26, 1999, alleging
 violations of Section 8(a)(1) of the Act and, moreover, 
by order further onsolidating cases, consolidated
 that case with the ones already consolidated 
for hearing and decision. 
All parties have been afforded
 full opportunity to appear, to introduce evidence, to examine 
and cross-examine witnesses, and to file briefs.  Based on the entire record, on the briefs which 

have been filed, and on my observation of the dem
eanor of the witnesses, I make the following 
findings of fact and conclusions of law. 
I.  THE ALLEGED UNFAIR LABOR PRACTICES 
A.  Issues The allegations of this case arise from tw
o September 1995 representation elections con-
ducted in two identically worded and admittedly appropriate bargaining units, each among 

employees of a different exposition decorating em
ployer.  One of those employers is Brede, 
Inc. (Respondent Brede), a Minnesota corporati
on, with an office and place of business in 
Minneapolis, engaged in providing services, e
quipment, and materials involved in setting up 
and dismantling trade shows and convention exhib
its.1  The other employer is Freeman Deco-
rating Co. (Respondent Freeman), an Iowa corpor
ation with an office and place of business in 
Des Moines, Iowa, where it engages in the manuf
acture, rental, and installation of exhibits, 
decorations, booths, and equipment fo
r conventions and trade shows.2 
                                                          
                                                                                             
1 It is admitted that at all material times Respondent Brede has been 
an employer engaged in commerce within the meaning of Sec. 2(2), (6), 
and (7) of the Act, based upon the adm
itted factual allegations that, in 
conducting its above-described bus
iness operations during calendar 
year 1997, Respondent Brede purchas
ed, and received in Minneapolis 
directly from suppliers located outside of the State of Minnesota, goods 
valued in excess of $50,000 and, during that same calendar year, sold 

goods and/or services valued in excess of $50,000 directly to customers 
located outside of Minnesota. 
2 It is admitted that at all material times Respondent Freeman has 
been an employer engaged in commerce within the meaning of Sec. 

2(2), (6), and (7) of the Act, base
d upon the admitted factual allegations 
that, in the course of conducting its above-described business opera-
tions during calendar year 1997, Respondent Freeman purchased, and 
Two unions appeared on the ballots for each of 
those two elections.  One is a charging party 
in this proceeding: United Steelworkers of America, AFLŒCIO, CLC, Drapery, Slip Cover, 
Window Shade, Venetian Blinds, Exhibition, Flag
 and Bunting Decorators Union, Local No. 
Local 17U (Steelworkers Local 17U), an admitte
d labor organization within the meaning of 
Section 2(5) of the Act.  The 
other had ostensibly been the incumbent bargaining agent of the 
employees involved in the elections.  It is 
United Food & Commercial 
Workers International 
Union, Local 653, AFLŒCIO (Respondent UFCW  Lo
cal 653), also an admitted labor organiza-
tion within the meaning of Section 2(5) of the Act. 
Both elections were won by Steelworkers Local 17U.  On September 18, 1995, the Re-
gional Director for Region 18 issued certifications
 of representative to Steelworkers Local 17U 
as the exclusive collective-bargaining representative of employees in separate appropriate 
bargaining units, one for employees of Res
pondent Brede and the other for employees of 
Respondent Freeman.  Each of the certified appropriate bargaining units is worded: 
 All on-call, casual, extra employees employed by
 the Employer as journeypersons or helpers 
during at least two shows, exhibitions, and/or co
nventions at facilities located in the Minneapo-
lis-St. Paul, MN metropolitan area for at least 
five working days during the past twelve months 
or who have been employed by the Employer at su
ch events for at least 15 days within the past 
two years; excluding office clerical employees, professional employees, managerial employees, 
all other employees currently covered by other 
collective bargaining agreements, and guards 
and supervisors as defined in the National Labor Relations Act, as amended.  
 Importantly, those twin units we
re not determined by a pre-el
ection decision.  Instead, they 
were ones agreed upon by the partie
s in separate Stipulated Elec
tion Agreements, one agreed to 
by Steelworkers Local 17U and Respondents 
Brede and UFCW  Local 653 in Case 18ŒRCŒ
15804; the other by Steelworkers Local 17U a
nd Respondents Freeman and UFCW  Local 653 
in Case 18ŒRCŒ15803. One aspect of those sti
pulated bargaining units soon arose to
 cause difficulty in application.  
That is the exclusion of ﬁall ot
her employees currently covered 
by other collective bargaining 
agreements.ﬂ  Prior to the Sti
pulated Election Agreements, Res
pondent Brede had been party to 
collective-bargaining contracts with Responde
nt UFCW  Local 653.  Respondent Brede also 
contends that it had been party to collective-bargaining contracts with International Alliance of 
Theatrical Stage Employees, Local 13, Minneapo
lis, Minnesota (Stagehands), and, as well, 
with Teamsters Local No. 544 (Teamsters). 
Litigated in a proceeding conducted before Administrative Law Judge John H. West on 
March 17 through 20, 1998, were issues of whethe
r Respondent Brede had actually been party 
to contracts with those two unions; whether Re
spondent Brede had violated the Act by, in 
effect, funneling off the work of Steelworkers
 Local 17U-represented employees to employees 
represented by Respondent UFCW  Local 653, to 
Stagehands and to Teamsters; and, whether 
Respondent Brede had violated the Act by gran
ting recognition to Respondent UFCW  Local 
653 and by entering into, maintaining, and enforc
ing a partial collective-
bargaining contract 
with Respondent UFCW  Local 653 as the repres
entative of ﬁon-call, casual, extra employeesﬂ 
encompassed by the certification of representative issued to Steelworkers Local 17U.  In 
addition, it was alleged and litigated in that pr
oceeding that Respondent
 UFCW  Local 653 had 
violated the Act by certain aspects of its referral (dispatching) procedure and by failing to 
properly refer certain employees, among whom we
re Charging Party Daniel P. Brady, from 
about June 2, 1996, through about July 27, 1997. 
In a decision issued on August 14, 1998 (JDŒ123Œ98), Judge West concluded that Respon-
dents Brede and UFCW  Local 653 had violated th
e Act as alleged.  Two 
points must be made about that decision, insofar as its findings and c
onclusions pertain to the instant proceeding.  
First, that decision is presently before the Bo
ard for review on exceptions.  Accordingly, its 
findings and conclusions are not those of the 
Board and cannot be relied upon as the basis for 
any conclusion in this proceeding.3  Still, th
e General Counsel acknowledges that all of the 
 received at Des Moines directly from
 suppliers located outside of the 
State of Iowa, goods valued in excess of $50,000 and, during that same 
calendar year, sold goods and/or serv
ices valued in excess of $50,000 
directly to customers located outside of Iowa. 
3 Indeed, only recently the Board has pointed out that portions of 
administrative law judges™ decisions to which no exceptions have been 
 FREEMAN DECORATING CO. 107allegations in this proceeding against Responden
t Brede, and some of the allegations against 
Respondent UFCW  Local 653, are based on an assu
mption that certain conclusions reached by 
Judge West will be affirmed.  Therefore, based on
 the general principle that it is presumed that 
a government official has properly performed hi
s/her duties, I shall assume, for purposes of 
those allegations in this proceeding, that Judg
e West™s related underlying conclusions will be 
affirmed.  Of course, should that not be the fact, allegations arising from them in this proceed-
ing should be dismissed. 
Second, in the course of developing backgr
ound evidence in this proceeding, Respondents 
Brede and UFCW  Local 653 presented certain evidence which, in retrospect, concern aspects 
of Judge West™s factual and conclusionary findings.  I consider that evidence in this proceeding 
only to the extent that it bears on issues pr
esented by the now-consolidated above-captioned 
cases.  I will not rely on that evidence for, in effect, reconsideration of the findings of fact and 
conclusions reached by Judge West.  Res
pondents Brede and UFCW  Local 653 had their 
opportunity to present evidence regarding the issu
es resolved by Judge West.  So far as the 
record in this proceeding discloses, neither of 
those respondents has moved to reopen the record 
in the earlier proceeding, pursuant to Board™s 
Rules and Regulations, Section 102.48(d)(1).  See 
Grinnell Fire Protection Systems
, 307 NLRB 1452 fn. 2 (1992).  Obviously, it would be 
improper for me to reconsider conclusions reached in an earlier proceeding, while that proceed-
ing is before the Board for review and given 
that I was not involved in that proceeding. 
The allegations made in this proceeding ag
ainst Respondents Brede and UFCW  Local 653 
arise from events occurring after the hearing conducted before Judge West.  It is alleged, and 
admitted by Respondent Brede, that since 
April 11, 1998, Steelworker
s Local 17U has re-
quested bargaining about employ
ment terms and conditions of ﬁ
on-call, casual, extra employ-
eesﬂ referred to Respondent Brede by Stageh
ands and, further, that since April 23, 1998, 
Respondent Brede has refused to negotiate about 
the employment terms and conditions of those 
employees.  In short, Respondent Brede denies 
that it has violated the Act by that refusal 
because those Stagehands-referred ﬁon-call, casual, extra employeesﬂ were, and are, ﬁcovered 
by [another] collective bargaining agreement[
 ]ﬂ and, thus, are excluded from Steelworkers 
Local 17U™s certified bargaining unit. 
Both Respondent Brede and Respondent UFCW  Local 653 are alleged to have violated the 
Act when, during May 1998, the la
tter requested recognition as the exclusive collective-
bargaining representative of ﬁon-call, casual, extra employeesﬂ employed by the former.  It is 
further alleged that Respondent Brede unlawfully
 granted that request and that Respondent 
UFCW  Local 653 unlawfully accepted recognition, with the parties then unlawfully conduct-
ing negotiations concerning employment terms 
and conditions of those employees.  In the 
process, it also is alleged, Respondent Brede 
unlawfully withdrew recognition of Steelworkers 
Local 17U as the collective-bargaining representative of ﬁon-call, casual, extra employeesﬂ 

employed by Respondent Brede. 
The foregoing allegations, as pointed out a
bove, are based upon affirmance of Judge West™s 
conclusions in the prior proceeding.  Independent
 of his decision, it is alleged that Respondent 
UFCW  Local 653 violated Section 8(b)(1)(A) 
of the Act when its admitted statutory agents, 
Business Agent Warren Hartman and Steward Kevi
n Sabas, told employees that they had to 
join Respondent UFCW  Local 653 or they woul
d not be able to work for Respondent Free-
man.4  In addition, independent of any finding or conclusion made by J
udge West, it is alleged 
that Respondent UFCW  Local 653 violated Sect
ion 8(b)(1)(A) and (2) of the Act since May 
1998, by failing and refusing to refer Brady, a 
member and leading supporter of Steelworkers 
Local 17U, to employment in Minneapolis with 
Excel Decorators, Inc. (Excel), an Indiana 
corporation with an office and place of business 
in Indianapolis, Indiana, where it engages in 
the production of trade show and convention decora
ting services.5  It is further alleged that 
                                                                                            
                                                                                             
filed, and for which no Board-review has been conducted, are ﬁof no 
precedental value.ﬂ  
Watsonville Register-Pajaronian
, 327 NLRB 957, 
959 (1999). 
4 No allegation against Respondent Freeman is made in connection 
with those alleged threats. 5 It is admitted that at all material
 times Excel has been an employer 
engaged in commerce within the meaning of Sec. 2(2), (6), and (7) of 
the Act, based upon the admitted fact
ual allegations that, in the course 
of the above-described business operations during its fiscal year ending 
Respondent UFCW  Local 653 failed and refused 
to refer Brady to employment with Excel 
because of Brady™s membership and support for Steelworkers Local 17U. 
Respondent UFCW  Local 653 denies that it committed any of the foregoing alleged unfair 
labor practices.  In addition, it c
ontends that the allegations against it are barred by the 6-month 
limitation proviso of Section 10(b) of the Act.  But, there is no basis for reaching such a conclu-
sion with regard to any of the allegations ma
de against Respondent UFCW  Local 653 and, in 
fact, it has not pointed to any specific allegation 
barred by that proviso, in light of the dates of 
the charges against it and the evidence presented. 
Respondent Freeman was not named as a respondent and did not appear by counsel in the 
proceeding before Judge West.  For the most part
, it is alleged in this proceeding that since 
October 13, 1997, Respondent Freeman disregarded 
its statutory obligation to honor collective-
bargaining contracts with Steelworkers Local Lo
cal 17U, and its statutory obligation to deal 
only with that labor organization as the excl
usive collective-bargaining representative of 
Respondent Freeman™s ﬁon call, casual, extra 
employees,ﬂ by hiring those employees from 

sources other than Steelworkers Local 17U, sp
ecifically Respondent UFCW  Local 653, and, 
then, by recognizing Respondent UFCW  Local 
653 as the bargaining representative of those 
employees and by applying to them employment
 terms and conditions in
consistent with those 
specified in Respondent Freeman™s collective-ba
rgaining contracts with Steelworkers Local 
17U. Actually, Respondent Freeman admits those factua
l allegations.  It argues that it acted law-
fully, however, inasmuch as those actions were taken pursuant to the certification™s ﬁall other 
employees currently covered by other collective 
bargaining agreementsﬂ exclusion.  Thus, it 
contends, Steelworkers Local Local 17U had no stat
utory right to prevent it from continuing to 
obtain ﬁon-call, casual, extra employeesﬂ fro
m Respondent UFCW  Local 653, as it had been 
doing prior to September 1995, and from applying
 to those employees 
whatever employment 
terms and conditions were specified in its co
llective-bargaining contracts with Respondent 
UFCW  Local 653. 
Independently of its bargaining relationships
 with Steelworkers Lo
cal 17U and with Re-spondent UFCW  Local 653, Respondent Freeman is a
lleged to have violated Section 8(a)(1) of 
the Act on November 3, 1998, because its Des Moines Operations General Manager James 
Lowell Zaugg, an admitted statutory supervisor 
and agent of Respondent Freeman, assertedly 
threatened to reduce Minneapolis-area work ac
tivity of Respondent Freeman, thereby depriving 
ﬁon-call, casual, extra employeesﬂ there of 
work opportunities, unless unfair labor practice 
charges against it, including some of those invol
ved in the instant proceeding, were withdrawn 
by Steelworkers Local 17U and by Brady. 
B.  Background A review of certain background subjects is necessary to better evaluate facts underlying the 
issues presented for resolution.  As must be 
obvious from the descriptions of employers™ 
operations set forth in subsecti
on A above, this case arises in the exposition decorating indus-
try: the business of setting up and, later, dism
antling exhibits for trade shows, exhibitions and 
conventions.  To set one up, a blueprint of the la
yout is prepared.  Based on that blueprint, a 
load list is prepared, enumerating the equipmen
t, prefabricated displa
ys, and other material 
which must be trucked to the show, exhibition or
 convention site.  At that site, the floor or 
ground is marked to show where exhibits will be 
placed.  Then installed are electrical wiring 
and plumbing which is needed. 
 Padding and, on that, carpeting is
 laid and taped down.  Plas-
tics are placed over the carpeting and display bases are installed.  Then displays are erected. 
Displays range in size from booths to more el
aborate ones, such as turntable-displays for 
automotive shows.  Once displays have been er
ected, electrical and plumbing connections are 
made.  What is known as ﬁmaskingﬂ is perfo
rmed: pipe and frames are set up, and from the 
cross-pipes are hung 12- to 20-foot drapes.  
Soft goods may be hung from batons which, in 
turn, are hung from the convention hall ceiling or 
from trusses rigged on that ceiling.  Furniture 
and fixtures are placed on the displays, perhaps 
with signs and/or banners affixed to displays. 
 May 31, 1998, Excel purchased, and received at Indianapolis directly 
from suppliers located outside of the State of Indiana, goods valued in 
excess of $50,000 and, during that same fiscal year, sold and shipped 
from Indiana, directly to customers located outside of that state, goods 
and/or services valued in excess of $50,000. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 108With the exception of very large or unusual one
sŒsuch as the Smithsonian Show which ran 
from late September to late 
November 1996Œshows last only a few days.  Once shows are 
completed, exhibits are disassembled, and the fu
rnishings, equipment and whatever materials 
can be reused are packed and trucked to warehouses for future use. 
As might be expected, work on any given show 
is relatively short in duration.  A number of 
employees are needed to assemble shows and a similar number is needed to disassemble them.  
During shows, a more limited number of employees is needed, to perform whatever work may 
be required while shows, 
conventions, and fairs are in progre
ss.  The numbers of those employ-
ees are determined about the same time as the lo
ad lists are prepared.  Based on those determi-
nations, prepared are work tickets which specify what work those employees will be perform-
ing. 
In many areas of the country, all exposition decorating employees are supplied to that in-
dustry™s employers by a single union which represents all exposition decorating employees in 
that particular area.  In the Minneapolis-St. Paul metropolitan area, however, several unions 
represent employees who perform exposition d
ecorating work.  Three of those unions are 
Respondent UFCW  Local 653, Stagehands and T
eamsters.  Thus, for any given Minneapolis-
St. Paul metropolitan area show
, exhibition or convention, the exposition decorating employer 
would contact one or more of those unions for 
referral of needed numbers of employees for 
assembly and disassembly. 
In many, perhaps most, instances a given Minne
apolis-St. Paul employee is on the referral 
list of more than one union.  While working on 
any particular show, exhibition, or convention, 
that employee is regarded as represented by the union which referred him/her there.  Concomi-

tantly, that employee™s employment terms and conditions are governed by the collective-
bargaining contract between the employer and the particular union which referred that em-
ployee.  For example, an employee could be 
regarded as represented by Respondent UFCW  
Local 653 for one show, exposition or convention 
and, then, by Teamsters for the next one. 
As with the unions, a number of employers 
are engaged in the decorating exposition indus-
try in the Minneapolis-St. Paul metropolitan ar
ea.  Two of them are Respondents Brede and 
Freeman.  Respondent Brede™s hea
dquarters are not there, but it 
does maintain one of its six 
regional offices in Minneapolis, mentioned in
 subsection A above.  During what may be 
regarded as the convention season Respondent 
Brede conducts relatively ongoing convention 
decorating activitiesŠproducing or be
ing service contractor for a 
series of shows, expositions, 
and conventions in the Minneapolis-St. Paul me
tropolitan area.  Its president/general manager 
for the last 6 years has been William C. Casey III
, an admitted statutory supervisor and agent of 
Respondent Brede. 
Reporting to him in the Minneapolis regional office is an administrative manager, a sales 
manager, and Operations Manager Mike Johns
on.  The latter is also an admitted statutory 
supervisor and agent of Respondent Brede.  A
ccording to Casey, Johnson ﬁsets up the day to 
day work schedule for our [Minneapolis] office 
and oversees basically all aspects of operation 
including who works and making the labor calls and stuff like that.ﬂ 
Respondent Freeman has branch offices in se
veral locations throughout the country, includ-
ing one in Chicago, Illinois, and another in De
s Moines.  Personnel in each of those branch 
offices is responsible for producing and acting as
 service contractor for shows, expositions and 
conventions in a particular geographic area. 
 As Respondent Freeman has no office in the 
Minneapolis-St. Paul metropolitan area, its Des Moines office acts as producer/service contrac-
tor for shows, expositions and conventions there. 
In contrast to Respondent Brede, Respondent 
Freeman does not have relatively ongoing ex-
position decorating business in the Minneapolis-St. Paul metropolitan area.  During the calen-
dar year 1995, for example, it produced/was servi
ce contractor for 14 shows there, employing 
personnel on them for a total of only 87 days
.  During the calendar year 1996, Respondent 
Freeman had a total of nine shows in that area, one of which was the Smithsonian Show, 
employing employees for a total of 96 days during 
that year.  It was producer/service contractor 
for 12 Minneapolis-St. Paul shows during 1997, em
ploying employees on them a total of 51 
days. 
During 1998 Respondent Freeman was producer/ser
vice contractor for 
11 Minneapolis-St. 
Paul metropolitan area shows and 
conventions, employing employees there for 72 total days.  
More specifically, inasmuch as some of those shows were the sites of some alleged unfair labor 
practices, during 1998 Respondent Freeman was produ
cer/service contractor
 for, and employed 
employees on, the AARP Show from May 26 thr
ough June 6, the Human Resources Manage-
ment Show from June 10 through 18, the RESN
A Show from June 25 through 30, the Micro-
soft Developer Days Show on August 1 and 
2, the Lumbermen™s Show from September 15 
through 20, and the Shakopee Crafts Show fr
om October 27 through 29, and on November 2. 
There seems no dispute about the fact the Re
spondent Freeman had been producer/service 
contractor for all of the shows listed in the 
immediately preceding paragraph.  But, it is uncon-
tested that Respondent Freeman only acts as th
e direct producer/service
 contractor for about 
half of the shows for which it contracts in the Minneapolis-St. Paul metropolitan area.  For the 

other half Respondent Freeman subcontracts the work to Respondent Brede which, in turn, 
supplies the exposition decorating employees for those shows, expositions and conventions.  
Although the record does not contain a precise li
st of those shows, that does not affect the 
unfair labor practice allegations, since precise determinations can be made during the compli-
ance phase of this proceeding, if necessary.  See, e.g., 
Sure-Tan, Inc. v. NLRB
, 467 U.S. 883 
(1984); and McKenzie Engineering Co. v. NLRB
, 182 F.3d 622 (8th Cir. 1999). 
Focusing on Minneapolis-St. Paul metropolita
n area shows for which Respondent Freeman 
is producer/service contractor, the highest rank
ing Des Moines Branch official is General 
Manager Zaugg.  He testified gene
rally that he is ﬁresponsible for anything that happens in the 
Des Moines operation,ﬂ answering 
to Respondent Freeman™s regional 
vice president.  That had 
been James Nork Sr. until January 31, 1999, and ha
s been Dale Morris, since then.  Reporting 
directly to Zaugg in the Des Moines branch office, he testified, are the director of sales, Larry 
Stoddard, by the time of the hearin
g, and possibly also, though this is not altogether clear, the 
operations manager, Ray Pinegar, by the time of the hearing.  Reporting to the director of sales 
are the four Des Moines branch account executiv
es, one of whom is St
oddard.  He had been 
elevated to the position of director of sales 
from the position of account executive.  Nonethe-
less, he continues to perform 
the duties of account executive. 
It is the account executives who have dire
ct responsibility for production and servicing 
shows, expositions, and conventions for Respon
dent Freeman.  ﬁThey all deal with accounts 
that are assigned to them,ﬂ testified Zaugg, meaning that they ﬁ[w]ork with the association or 
group [Respondent Freeman is] going to be producing the show for.ﬂ  According to him, it is 
the account executives who ﬁproduce the [above-me
ntioned] work ticketsﬂ for shows, exposi-
tions, and conventions, to ensure ﬁthat the worker
s will know exactly what they are to do,ﬂ and, 
moreover, it is the account executives who se
cure employees from a union or from unions, 
based upon the account executives™ 
determination as to how many
 employees will be needed.  
Zaugg further testified that, while on site, the ac
count executive is the hi
ghest-ranking official 
there for Respondent FreemanŠsave, of course, for whenever Zaugg or his superior happen to 

be there. Reporting to the account executive on site is 
a general foreman or senior foreman.  Zaugg 
utilized  one or the other title, seemingly interchangeably, when referring to Ray Pinegar who 

occupied that position before becoming operations 
manager, as well as when referring to other 
individuals who have been general or senior foremen.  It is that official, according to Zaugg, 

who receives the above-mentioned work tickets a
nd ﬁrun[s] the job at the site,ﬂ to set up and 
later disassemble exhibits.  Among other decisions, it is the general or senior foreman who is 

responsible for completing the payroll, for determining when work stops for the day, and for 
deciding when employees ca
n leave work early.  ﬁHis decision,ﬂ testified Zaugg. 
The foregoing description of duties is not simply some idle recitation of facts.  As will be 
seen in subsection F below, Stoddard and Pinega
r were assigned relatively central roles by 
Business Agent Hartman in connection with ev
ents at the AARP Show from May 26 through 
June 6, 1998Ševents which supposedly led Responde
nt Freeman to disregard any effort to 
secure referrals of ﬁon-call, casual, extra employeesﬂ from Steelworkers Local 17U for the 

ensuing Human Resources Management Show of
 June 10 through 18, 1998, and, instead, to 
secure those employees from Respondent UFCW 
 Local 653.  Yet, neith
er Stoddard nor Pine-
gar was called as a witness in this proceeding.  There is no evidence that either official had not 
been available to appear as a witness.  Nor wa
s there any representation to that effect.  Their 
nonappearance is left unexplained. 
As pointed out above, work in the exposition deco
rating industry is irregular.  That is, deco-
rating occurs only when shows, expositions and 
conventions are conducted.  Accordingly, in a 
sense, all employees involved in that work might be regarded generally as ﬁon-call, casual, 
extra employeesﬂŠas ones employed in the i
ndustry only whenever there is a show, exposition 
 FREEMAN DECORATING CO. 109or convention to be produced. 
 ﬁThere is no guaranteeŠyou know there is on [sic] guarantee 
there of 40 hours of work a week,ﬂ explained 
Eugene Schultz, a Respondent UFCW  Local 653 
steward at Respondent Brede.  At any give
n time, only one exposition decorating employer 
may be producing/service contracting a Minneap
olis-St. Paul metropolitan area show, exposi-
tion, or convention, while no other convention d
ecorating employers are doing so.  Concomi-
tantly, only some exposition decorating employees may be working during a given period, 
while the others are left 
to look elsewhere for work. 
Without delving too far into issues decided 
by Judge West, inasmuch as Respondent Brede 
maintains a facility in Minneapolis, and relatively regularly produces/service contracts shows, 
expositions, and conventions in the Minneapolis-St.
 Paul metropolitan area, there is a group of 
exposition decorating employees which it employ
s as regular and full-time employeesŠones 
referred to as the ﬁcore group.ﬂ  Thus, so long 
as there is convention decorating work to be 
performed by Respondent Brede, it employs as many of those employ
ees as are needed.  
Whenever Respondent Brede has no work for some 
or all of its core group of regular and full-
time decorating employees, those employees are free to seek, and do seek, temporary work with 

other employers in the convention decorating industry. 
For most, if not all shows, Respondent Brede 
needs to augment its core group of decorating 
employees with additional employees, many times a number much greater than exists in the 
core group.  Those additional employees are what ha
ve come to be referred to as the ﬁon-call, 
casual, extra employees.ﬂ  During years 
immediately preceding September 1995 Respondent 
Brede, and Respondent Freeman, as well, obtai
ned those employees mostly from Respondent 
UFCW  Local 653, though they also were obtai
ned from other sources including Stagehands 
and Teamsters.  What is known as a ﬁhall callﬂ
 list was maintained under the auspices of 
Respondent UFCW  Local 653.  Employees asked 
to have their names placed on that list and 
they were referred to employment in the order of placement on that list.  Thus, while there is 
sometime reference to the hall call list as a ﬁseniorityﬂ list, that is not actually the fact. 
By September 1995, the practice had developed of
 allowing employees who worked at least 
2 days during a calendar month to remain on the hall call list, for referral during the succeeding 
month, only if they paid a $15-per-month fee.  Failure to make that payment for each month in 
which he/she worked 2 or more days would resu
lt in deletion of that employee™s name from the 
hall call list.  To be reinstated on the list, an
 employee could resume paying the $15 monthly 
fee.  But after a hiatus in that payment, the em
ployee would not be restored to his/her original 
position on the list.  Rather, he/she would be ad
ded at the bottom of the list™s names. There 
seems little, if any, dispute about the general fact
 that, at show sites, ﬁon-call, casual, extra 
employeesﬂ perform the same types of work
 as Respondent Brede™s regular and full-time 
employees.  There was some generalized testimony, never really explained in depth, to the 

effect that there is a difference in skill leve
l between the two groups.  For example, Steward 
Schultz testified, ﬁI would say, yeah, the work was similar but the extras obviously couldn™t do 
what the full-time people did.ﬂ  Similarly, Re
spondent Freeman™s general manager, Zaugg, 
testified that the core group employees ﬁare more qualified thanﬂ the, in effect, ﬁon-call, casual, 

extra employees.ﬂ  But, the core group works 
for Respondent Brede and its President/General 
Manager Casey was not willing to indulge even th
at distinction between the two groups.  Asked 
if the extras did work similar to that of, in effect, regular and full-time employees which 
Respondent Brede employed, Casey answere
d, ﬁNot similar.  Exactly the same.ﬂ 
Unlike Respondent Brede, Respondent Freeman does not employ any regular and full-time 
decorating employees in the Minneapolis-St. Paul metropolitan area.  Of course, that is because 
its work in that area is only intermittent.  And, 
as pointed out above, a significant amount of its 
convention decorating work there is subcontra
cted by Respondent Fr
eeman to Respondent 
Brede.  As a result, it may occasionally employ one or more of Respondent Brede™s core group 
on shows, expositions and conventions which Re
spondent Freeman produces/service contracts 
itself.  So far as the evidence discloses, howev
er, that occurs only whenever Respondent Brede 
is not producing/service contractin
g a show and has no need to em
ploy all of its core group of 
regular and full-time employeesŠin other word
s, whenever Respondent Brede does not have 
work for all of them and those core group empl
oyees are willing to take a temporary job until 
Respondent Brede next has work for them. 
Finally, as must be implicit from some of 
what has been stated above, by September 1995, 
Respondent UFCW  Local 653 had contractual relations with both Respondent Brede and 
Respondent Freeman.  Contracts with both include
d mention of what would come to be called 
ﬁon-call, casual, extra employeesﬂ and spelled 
out some employment terms and conditions for 
those employees.  However, at least one of 
the officials of Respondent UFCW Local 653 made 
known that it was not truly the bargaining repres
entative of ﬁon-call, casual, extra employees.ﬂ 
Brady testified that he spoke with then-Business Agent August (Augie) William Zahn dur-
ing 1995, after having been told by Steward Schultz that ﬁpossibly neverﬂ would ﬁon-call, 
casual, extraﬂ decorators be allowed to be
come members of Respondent UFCW Local 653, 
because ﬁit would disrupt [Respondent UFCW 
Local 653™s] negotiating power,ﬂ given the 
much better contractual benefits being received by regular and full-time decorators.  According 
to Brady, when he voiced his membership desire 
to Zahn, the latter ﬁsaid flat out that that™s not 
ever going to happen,ﬂ adding that Respondent
 UFCW Local 653 ﬁdidn™t represent the casual 
labor for Freeman or Brede in any way, shape or formﬂ and that ﬁas casual labor we are not part 
of [Respondent UFCW Local 653™s] contract.ﬂ  T
hose remarks may seem rather unreal in view 
of the above-mentioned contractua
l provisions for ﬁon-call, casu
al, extra employees.ﬂ  When 
later called as a witness for 
Respondent UFCW  Local 653, howev
er, Zahn never denied having 
participated in a conversation such as Brady ha
d described.  Nor, more
 importantly, did Zahn 
deny having made any of the above-quoted
 remarks attributed to him by Brady. 
Those remarks, among others, led to the orga
nizing campaign on beha
lf of Steelworkers 
Local 17U, to the Stipulated Election Agreemen
ts™ agreed-upon appropriate bargaining units, 
and to certification of Steelworkers Local 17U as the representative, in separate units, of ﬁon-

call, casual, extra employeesﬂ of Respondents Brede and Freeman. 
C.  Unlawful Conduct Attributed to Respondent Brede 
One of the alleged unfair labor practices attri
buted to Respondent Brede is that it had re-
fused to bargain with Steelworkers Local 17U
, since April 23, 1998, about employment of ﬁon-
call, casual, extra employeesﬂ referred by St
agehands and about the 
terms and conditions under 
which those employees worked for Respondent Br
ede.  That allegation is rooted in Judge 
West™s conclusion that since January 1, 1996, Re
spondent Brede had ﬁsubstantially increasedﬂ 
its reliance on Stagehands as a source for ﬁon-call, casual, extra employees,ﬂ thereby funneling 

to Stagehands-represented employees work that otherwise would, and should, have been 
assigned to Steelworkers Local 17U-represented 
employees, by virtue of the certification. (JD 
at 46, 48, 59.)  As pointed out in subsection A above, that is a conclusion which is being 
reviewed by the Board. 
By letter to Respondent Brede™s counsel, da
ted April 11, 1998, Steelw
orkers Local 17U™s 
chairperson, Brady, asserted, in pertinent part, 
that Steelworkers Local 17U ﬁhas acquiesced for 
use of stagehands at historic
al rates,ﬂ but ﬁis hoping to ne
gotiate limits on stagehands useﬂ 
because, ﬁStagehands are being used as extra employees and Local 17U represents all extras.ﬂ  
The letter concludes with a request to ﬁset up a meeting to negotiate rates for extra employees 
you get from all other sources.ﬂ  Of course, by the time of Brady™s letter, Steelworkers Local 
17U had been long certified as the exclusive collective-bargaining representative of ﬁ[a]ll on-
call, casual, extra employeesﬂ employed by Respondent Brede. 
Respondent Brede was not willing to accede to Brady™s request.  By letter to Brady dated 
April 23, 1998, Respondent Brede™s counsel refused to
 engage in the negotiations requested by 
Steelworkers Local 17U.  In the process, counsel set forth reasons wh
ich, in essence, are 
advanced by Respondent Freeman as a defense for 
most of the unlawful conduct attributed to it.  
So, it is worth quoting the April 23 letter at some length.  In pertinent part, it states: 
 The 1995 certification of Local Local 17U, USWA specifically excludes workers covered by 

other collective bargaining agreements. Indi
viduals whom Brede hires with the  assis-
tance of [Stagehands] fall within that exclusion. 
 Moreover, even if they did not, we do not be-
lieve that there is a community of interest shared by the Stagehands and the individuals whom 
Local Local 17U represents. 
 Concerning Extra Helpers whom Brede employs ﬁ
from all other sources,ﬂ as described in the 
last paragraph of your April 11, 1
998 letter, those Extras fall into two categories. Either they are 
covered by other collective bargaining agreements
, in which case they are similar to Stagehands 
and do not fall within the group of employees w
hom Local Local 17U represents, or they are 
not covered by any other collective bargaining ag
reements and they otherwise come within the 
scope of the certification, should be represente
d by Local Local 17U (assuming that your union 
continues to enjoy the support of a majority of those employees). 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 110Brede will not agree to negotiate limits on the use of indi-
viduals who perform decorating work but who are not 
within the scope of Local Local 17U™s representation.  The 
conditions and procedures for 
the use of non-Local 17U ex-
tras is a matter of long-standing past practice and manage-
ment discretion.  It is not a 
subject of mandatory bargaining 
between Brede and local Local 17U.  If [sic] fact, it would 
be an unfair labor practice for Brede to negotiate with Local 
17U over the terms and conditions of employment for em-
ployees represented by other unions. 
 It may be necessary to clarify the fact that Lo
cal Local 17U represents only one portion of the 
total number of employees who perform decorating work of any type for Brede.  Although your 
group became represented by Local Local 17U in 
1995, that Union cannot bargain over the rela-
tionship between 
other
 employees and Brede. 
 We agree that it is sometimes difficult to have
 several unions representing different employees 
who are engaged in similar or overlapping work.  Bu
t at this particular time, that appears to be 
the situation with which we all must live. 
 Yet, the matter is not so straightforward as portrayed in this letter. 
Respondent Brede denies the allegation that 
limits on its use of Stagehands-referred em-
ployees and their pay rates, while working for it,
 are mandatory subjects of bargaining.  That 

might be a defensible position so long as, in
 fact, employees represented and referred by 
Stagehands were covered by a collective-bargai
ning contract on August 3, 1995, and so long as 
those referrals continued thereafter to be consistent with practice prior to that date.  But, as 
pointed out above, Judge West concluded th
at, after January 1, 1996, Respondent Brede had 
ﬁsubstantially increas[ed] its relianceﬂ on Stagehands-referred ﬁon-call, casual, extra employ-
eesﬂ to perform convention decorating work. 
Inherently, that increase undermined the repres
entation of employees in the bargaining unit 
for which Steelworkers Local 17U had been certified as the exclusive collective-bargaining 
representativeŠdeprived it of representation rights
 of the increased number of ﬁon-call, casual, 
extra employeesﬂ being referred by Stagehands
 to Respondent Brede after January 1, 1996.  
Consequently, Steelworkers Local 17U
 had every statutory right to protect the full extent of its 
certified status, both by trying to negotiate 
limitation on diminution of it and, beyond that, to 
negotiate about employment term
s and conditions, including wages,
 of ﬁon-call, casual, extra 
employeesﬂ who had not been working pursuant 
to a contractual practice developed prior to 
August 3, 1995, the date of the Stipulated Elec
tion Agreement.  Therefore, Brady™s April 11, 
1998 bargaining request was encompasse
d by Section 8(d) of the Act. 
D.  Unlawful Conduct Attributed to Respondents Brede 
and UFCW  Local 653 
As described in subsection A 
above, it is alleged that Res
pondent Brede violated Section 
8(a)(2) and (1) of the Act by granting recognition to Respondent UFCW  Local 653 as the 
collective-bargaining representative of ﬁon-call, casual, extra employeesﬂ being represented by 
Steelworkers Local 17U and, furt
hermore, violated Section 8(
a)(5) and (1) of the Act by 
withdrawing recognition from Steelworkers Local 17U as the certified exclusive collective-
bargaining representative of those employees.  
It is alleged that Respondent UFCW Local 653 
violated Section 8(b)(1)(A) of the Act by de
manding and accepting that recognition.  Again, 
those allegations are rooted in c
onclusions reached by Judge West. 
In his August 14, 1998 decision, Judge West 
concluded that Respondent Brede had made 
unlawful unilateral changes which adversely aff
ected Steelworkers Local 17U™s status as a 
certified collective-bargaining representative.  Moreover, he concluded that Respondent Brede 
had unlawfully granted recognition to Respon
dent UFCW Local 653 and had unlawfully 
entered into and maintained a partial collective-bargaining c
ontract with Respondent UFCW 
Local 653, covering employees in Steelworkers Lo
cal 17U™s certified bargaining unit, at a time 
when Respondent UFCW Local 653 had not represented an uncoerced majority of Respondent 

Brede™s ﬁon-call, casual, extra employees.ﬂ (JD 
at 59Œ60.)  If those conclusions are upheld by 
the Board, two consequences follow from them. 
 First, as of May 1998, there existed unreme-
died unfair labor practices affecting ﬁon-call, 
casual, extra employeesﬂ 
of Respondent Brede.  
Second, the nature of those unfair 
labor practices was such that th
ey naturally tended to cause 
employee disaffection from the incumbent collective-bargaining representative, Steel-workers 
Local 17U.  Thus, whatever facial majority 
status was achieved by Respondent UFCW Local 
653 as of May 1998, it cannot be regarded as having been uncoerced in view of the unremedied 

unfair labor practices. 
There is no dispute about the facts leading to
 the above-enumerated unfair labor practices 
allegations.  Respondent UFCW Lo
cal 653™s business agent, Hartma
n, testified that, during the 
spring of 1997, ﬁone of the people came to me and asked me if they could have some cards.  
They were interested in joining Local 653.ﬂ  During October 1997 that employee, Richard 
Gustafson, returned the cards, each having been signed by an ﬁon-call, casual, extraﬂ employee.  
Between then and May 1998, tes
tified Hartman, add
itional cards were obtained from employees 
of Respondent Brede in that classification. 
Those cards were submitted on May 11, 1998, to 
the Minnesota Bureau of Mediation Ser-
vices, along with a card-check agreement be
tween Respondents Brede and UFCW Local 653.  
So far as the evidence shows, Steelworkers Lo
cal 17U was never notified of those facts, nor 
offered an opportunity to participate in the Stat
e proceeding.  Indeed, given the fact that the 
1995 election among Respondent Brede™s ﬁon-call,
 casual, extra employeesﬂ had been con-
ducted under the Act, neither Respondent Bred
e nor Respondent UFCW Local 653 explained 
why in 1998 those parties had chosen to take the 
cards to a State agency, rather than returning 
for another representation election conducted under the Act™s procedures. 
The General Counsel and Respondents Brede an
d UFCW Local 653 stipulated that the Bu-
reau of Mediation Services conducted a count of the cards and, on May 12, 1998, issued a Unit 

Determination and Certification of Exclusive Represen
tative to Respondent UFCW Local 653 
as the ﬁexclusive representativeﬂ of all employees in an appropriate unit of, ﬁAll extra helpers 
engaged in decorating work by [Respondent Br
ede], Minneapolis, Minnesota, and not covered 
by other collective bargaining agreements, including agreements with [Teamsters, Stagehands]; 

Local 880, I.B.P.A.T.; and [Respondent UFCW Local 653] for regular decorators; excluding all 
other employees.ﬂ 
Those same three parties further stipulated that, following issuance of the State certifica-
tion, Respondent Brede recognized Respondent UF
CW Local 653 ﬁas the exclusive bargaining 
representative of its extra helpers,ﬂ and the tw
o parties then conducted 
bargaining sessions on 
June 2 and 16, 1998, though no agreement was reac
hed on terms for a contract.  Obviously, 
Steelworkers Local 17U was no longer being reco
gnized by Respondent Brede as the bargain-
ing agent of the latter™s ﬁon-call, casual, extra employees,ﬂ though, so far as the evidence 
discloses, Respondent Brede never bothered to fo
rmally notify Steelworkers Local 17U of that 
fact.  In that regard, apparently Respondents 
Brede and UFCW  Local 653 were continuing to 
follow the course of not notifyi
ng Steelworkers Local 17U of 
what was happening in connec-
tion with the bargaining unit for which Steelwork
ers Local 17U had been certified by the Board 
as the bargaining representativeŠthe same cour
se as was being followed by those two respon-
dents before the State ce
rtification proceedings. 
After Judge West™s decision issued, however, Respondents Brede and UFCW Local 653 
ceased negotiating, seemingly acknowledging the effect of Judge West™s conclusions on the 
lawfulness of their ability to 
continue doing so.  Employee
s who had signed Respondent 
UFCW Local 653™s cards were notified 
of that cessation in negotiations. 
E.  Unlawful Conduct Attributed to Respondent 
UFCW Local 653 
Independent of the events covered in the immedi
ately preceding paragraph, it is alleged that 
Respondent UFCW Local 653 violated the Act in two 
respects.  First, it is alleged that since 
about May 1, 1998, it has been failing and refusing
 to refer Brady to employment with Excel 
because of Brady™s support for and activities on be
half of Steelworkers Local 17U, in violation 
of Section 8 (b)(1)(A) and (2) of the Act.  In 
connection with that ul
timate allegation, Respon-
dent UFCW Local 653 admits that, since before
 January 1, 1996, it had maintained an agree-
ment or understanding with Excel requiring th
at Respondent UFCW Local 653 be the exclusive 
source of referrals of employees for decorating 
employment with Excel in the Minneapolis-St. 
Paul metropolitan area. 
The evidence shows that Excel was producer/service contractor for two 1998 Minneapolis 
shows: the Strictly Business Computer Expo from Sunday, May 10 through Thursday May, 14; and 
 FREEMAN DECORATING CO. 111the Tech Expo Show from Tuesday, September 22 through Thursday, September 24.  Excel needed 
eight decorators and a steward on May 10 and 11.  According to Hartman, ﬁthe Tuesday [May 12] 
call went up to like about 40 is what it went up to.ﬂ  For the Tech Expo Show Excel sought 10 
decorators for September 22, one for September 23 and 12 employees for the last day of that show 
on Thursday, September 24. 
There is no dispute about the facts that Br
ady had been on Respondent UFCW Local 653™s 
list of employees eligible for dispatch to bot
h Excel shows and, moreover, that he was never 
dispatched to either of those shows.  To properly understand what occurred in connection with 
those 1998 shows, four additional background 
matters need review or explanation. 
First, as mentioned in subsection B above, 
for some years prior to September 1995, Re-
spondent UFCW Local 653 had been conducting dispat
ch of what have come to be referred to 
as ﬁon-call, casual, extra employeesﬂ through its hall call lists.  As also pointed out in that same 

subsection, if an employee worked at least 2 da
ys during a given calendar month, that employee 
could remain in the same position on the follo
wing month™s hall call list only by paying a $15 
fee.  Failure to make that payment resulted in the nonpaying employee™s name being dropped 
from the hall call list. 
Second, the hall call list for September 1995 liste
d Brady as ﬁon-call, casual, extraﬂ em-
ployee number 15.  In light of Steelworkers Lo
cal 17U™s campaign and the approaching repre-
sentation elections, Brady elect
ed not to pay his September 1995 hall call fee.  So, he was 
dropped from the October 1995 hall call list.  Moreove
r, he never paid that fee for any succeed-
ing month.  Nonetheless, it is uncontested that
 by 1998 Brady had notified Steward Sabas that 
he (Brady) wanted to be listed for referral through the hall call procedure.  Further, it is not 
disputed that by 1998 Sabas had been listing Brad
y for dispatch to empl
oyers, such as Excel, 
for whose employees Steelworkers Local 17U was not the certified representative. 
Third, Sabas took over the hall call list 
upon becoming Respondent UFCW Local 653™s 
steward.  In his decision, Judge West conc
luded that Respondent UFCW  Local 653 had 
violated the Act because Sabas began operating the hall call ﬁwithout reference to objective 
standards or criteria,ﬂ and, furthermore, because
 it refused to dispatch Brady from January 2, 
1996, until July 22, 1997, because of Brady™s alignment with Steelworkers Local 17U (JD at 
60).  Of course, that decision did not issue un
til after referral for th
e May 1998 Strictly Busi-
ness Show.  Still, the hearing in that case 
had occurred during March 1998, before referrals 
were made to Excel for its May 1998 Strictly Bu
siness Show.  Sabas had appeared as a witness 
during Judge West™s hearing.  Presumably, ther
efore, he appreciated before May 1998 that his 
prior nonreferral of Brad
y was being challenged. 
Fourth, on the September 1995 hall call list 
Brady™s telephone number was listed as 783Œ
7490.  However, for reasons never explained, dur
ing that month he got a new telephone num-
ber, 780Œ3424, with ﬁa US West voice messaging se
rvice,ﬂ Brady testified, ﬁinstalled at the 
same timeﬂ and answering at th
e same new telephone number. 
Returning to Excel™s work on the Strictly Business Show, from May 10 through 14, 1998, 
Sabas denied that he had inten
tionally not called Brady for work on that show.  Examination of 
his testimony about supposed calls to Brady fo
r that show, however, reveals that Sabas™s 
testimony is not credible. 
Both Hartman and Sabas testifie
d that the former had telephoni
cally notified the latter about 
Excel™s call for the Strictly Business Show.  
Hartman testified that, during that telephone 
conversation, he had specifically 
instructed Sabas ﬁto go down through the list by seniority and 
to make sure that Brady and [Steelworkers 
Local 17U supporter Daniel] Mulligan were both 
called in their order on the list.ﬂ6  Sabas testif
ied, ﬁI was a little puzzled . . . because I didn™t 
really understand why I was supposed to call th
e officer on another union 
to make a labor call for our union.ﬂ  Yet, seemingly that would have be
en obvious to Sabas, in light of his testimony 
2 months earlier during a proceeding in which there had been litigation of then-allegedly 

unlawful refusals to refer by Re
spondent UFCW Local 653 of, inter
 alia, Brady. 
Hartman conceded that Sabas 
ﬁdidn™t like it at allﬂ that Respondent UFCW Local 653 had 
to dispatch Brady and Mulligan to the Strictly Business Show: ﬁboth of them were officers of 
Local 17U, and [Sabas] didn™t feel that he should ha
ve to callﬂ either of them.  ﬁI told him no,ﬂ 
Hartman testified, ﬁWe™re going 
to get charges out of this if you don™t call them.  And he 
                                                          
 6 There is no allegation that Mullig
an had been unlawfully denied dispatch to Excel, nor to any other employer. 
assured me that he would.ﬂ  Sabas agreed that he had been 
told by Hartman to ﬁmake sureﬂ to 
call Brady ﬁand any of the other affiliates with 
Local 17U.ﬂ  Even so, those accounts by Hart-
man and Sabas are evidence of the latter™s relu
ctance to call Brady for referral and, moreover, 
that the lone reason for his reluctance had been Brady™s status as an officer of Steelworkers 
Local 17U. 
Sabas asserted that he had fo
llowed Hartman™s instruction.  He
 claimed that he ﬁhad been 
using the December [1995] listﬂŠon which, as 
pointed out above, Brady™s name did not 
appearŠto make referrals prior to Excel™s May 19
98 call.  Sabas had been 
adding names to that 
list after he had taken over the hall callin
g for Respondent UFCW Local 653.  Among the 
names added to that list was that of Brady.  Sabas further testified that, in addition to the 
December 1995 list, he also had been given the September 1995 hall call list, on which Brady™s 
name appears as number 15, before the Excel call of May 
1998.  Written beside Brady™s name 
on the September 1995 hall call list had been Brady™s old telephone number, 783Œ7490, while 

beside Brady™s name added to the December 1995 hall call list was Brady™s newer, and still 
current by May 1998, telephone number, 780Œ3424. 
Sabas testified that, during the evening of T
hursday, May 7, he began making calls for the 
Strictly Business Show and, in the process, that 
he had tried to call Brad
y, using ﬁthe Septem-
ber list because that tells me exactly where [M
ulligan and Brady] should beﬂ for referral.  
However, Sabas did not explain to which telephone
 number he had placed that asserted call.  
He merely testified that the phone
 just rang, without answer by human being or by answering 
machine. 
Next day, according to Sabas, he again attempted to call Brady, from a pay phone while on 
break.  Because he had failed to bring any list with him, Sabas testified that he had first called 
his home and had asked his son, who answered th
at call, to read off the telephone number from 
the list which purportedly had been left by 
Sabas™ home phone.  As it turned out, Sabas 
claimed, that had been the September 1995 list, on which appeared Brady™s by-then-
discontinued 783Œ7490 telephone number.  Sabas further testified that
, at that time, he had not 
realized that he had been given 
the discontinued number by his son. 
He testified that he twice had tried to call that number from the pay phone, but had gotten 
no answer to either call.  S
o, testified Sabas, he
 called Hartman from the pay phone and re-
ported that there was no answer when he had 
attempted to telephone Br
ady.  Both Sabas and 
Hartman testified that the latter had said that he would try to telephone Brady and had asked 
Sabas for Brady™s telephone numbe
r.  Sabas testified that he read off to Hartman the number 
purportedly received from his son: the by-the
n long-discontinued 783Œ7490 telephone number.  
Hartman testified that he had tried to call that
 number, but had gotten no answer.  Thus, Re-
spondent UFCW Local 653™s defense is simply that, through inadvertent confusion arising from 
Brady™s telephone number change, no one had been able to reach Brady by telephone, though 
efforts had been made to do so, for referral to Ex
cel™s work on the Strictly Business Show.  But, 
problems emerge when the testimony in support of
 that defense is examined more closely. 
As pointed out above, Sabas testified eventually that he had placed his first call to Brady 
during the evening of Thursday, May 7, when he
 had ﬁstarted making the labor callﬂ for the 
Strictly Business Show.  That would mean th
at his pay phone calls would have been made, 
under the account which he advanced when tes
tifying, on Friday, May 8.  In fact, Hartman 
claimed that he had received his call from Saba
s, about not being able to reach Brady by 
telephone, ﬁ[t]he Friday be
fore the show opened.ﬂ 
Their dating of those calls, however, was brough
t into question when the prehearing affida-
vit given by Sabas was produced. 
 In pertinent part, it states: 
 Mulligan is 14 on the September list, and Brady is 15.  
I don™t think I got to them the first day I did calling for 
Excel.  I had three journeymen, and I believe I got the 
other six needed to open before I got as far as Mulligan.  
Probably about Sunday May 10,
 though, I would have had 
to call some more to meet Excel™s growing call.  I called 

Mulligan. . . . Then I called Brady.  Again, I got no answer 
and no answering machine.  I called Mulligan again on 
May 13, and Brady right after again, no answer and no 
machine. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 112Comparison of that account with the above-describ
ed testimonial one of Sabas gives rise to a 
conclusion that there had been ﬁevolving versionsﬂ over time in the defense being advanced by 
Sabas, similar to the ﬁevolving versionsﬂ pointed to in 
Arnold v. Groose
, 109 F.3d 1292, 1296 
(8th Cir. 1997).  See also 
Underwriters Laboratories, Inc. v. NLRB
, 147 F.3d 1048, 1053 (9th 
Cir. 1998). In his affidavit, Sabas asserted
 that he had not reached Brady™s name on the first day that he 
had made calls for the Strictly Business Show, 
and had not done so until the following Sunday, 
May 10.  When he appeared as a witness, howev
er, Sabas shifted from a 
defense of not having 
reached Brady™s name on the list until that Sunday 
to a defense of having tried to call Brady on 
May 7 and 8, but not receiving an answer to th
ose purported earlier calls.  Simple mistake in 
dates?  Not really. 
Examination of the records of ﬁon-call, casua
l, extra employeesﬂ who worked on the 1998 
Strictly Business Show (part of GC Exh. 4), 
when compared against the September 1995 hall 
call list, reveals that Marcia Sundin, employee 29 on the September 1995 hiring list had worked 
the Strictly Business Show on Sunday, May 10. 
 She continued working on that show during 
succeeding days.  Clearly, had Sabas been following the September 1995 list as he began 

contacting employees for referral
 to that show, he had to have reached Brady™s number 15 
name on the list before Sunday, May 10.  That ex
hibit, showing the names of ﬁon-call, casual, 
extra employeesﬂ who had worked on the Strict
ly Business Show, had been offered and re-
ceived into evidence prior to the day on which Sabas testified as a 
witness for Respondent 
UFCW Local 653.  In the face of that exhibit, 
any effort by Sabas to pursue the defense which 
he had advanced in his affida
vitŠthat he had not reached Br
ady™s name on the September 1995 
hall call list until Sunday, May 10Šwould have been refuted already by what that exhibit 
disclosed. That was not the only disparity between the te
stimony and affidavit 
accounts of Sabas.  
ﬁYeah,ﬂ he answered, when asked if he had been told to be sure that everything was included in 
the affidavit about his asserted calls to Brad
y for Excel™s May 1998 show.  Yet, the affidavit 
makes no mention whatsoever of a supposed call 
to Hartman after Sabas™ purported inability to 
reach Brady by telephone.  To be sure, Hartman 
gave testimony which tends to corroborate the 
testimonial account advanced by Sabas.  Yet, 
as will be seen below and in the following 
subsection, Hartman had his 
own credibility problems. 
Appended to Sabas™s affidavit, in addition to a copy of the September 1995 hall call list (on 
which Brady™s newer telephone num
ber has been handwr
itten), is a three-page typed list of 
ﬁon-call, casual, extra employeesﬂ and, besi
de the name of each, their telephone numbers, 
followed by a fourth page of partially type
d and handwritten names a
nd telephone numbers, as 
well as a fifth page of handwritten names and 
telephone numbers.  On the very first page 
Brady™s name appears as the fifteenth typed 
name.7  After Brady™s name appears the typed 
telephone number ﬁ780Œ3424,ﬂ the newer number which Brady acquired during latter 1995. 
Sabas testified that the typed list ﬁis the list that I attempted to type upﬂ after the Strictly 
Business Show.  In fact, Respondent UFCW  
Local 653 attempted to 
raise enough doubt about 
the timing of that list™s preparation to negate 
any inference, it hoped, that the typed list had 
been prepared before Excel™s Strictly Busine
ss Show.  Two problems exist for that attempt. 
First, in his affidavit, Sabas states, in per
tinent part, ﬁI am attaching a photocopy of the 
original September list.  It has some notations
 on it like No#, not avbl;  I™m not sure when I 
made those notations.  
I copied this before I did the Excel call
, and retyped that, copy attached.ﬂ  
(Emphasis added.)  Consequently
, even if Sabas had not actually ﬁretypedﬂ the list before the 
Strictly Business Show, he admittedly had ﬁcopi
edﬂ the September 1995 hall call list before 
that show, according to his affidavit.  Nothing in the record detracts from a conclusion that, in 
ﬁcopyingﬂ the September 1995 list,
 he had written down by Brady™
s name the newer of Brady™s 
telephone numbers, as the type
d list plainly discloses. 
Second, there is one factor which strongly indi
cates, contrary to any attempt by Respondent 
UFCW Local 653 to make a contrary showing, that
 the typed list, in fact, had existed prior to 
the Strictly Business Show call.
  Sabas acknowledged that handwr
itten in that typed list™s left 
margin, beside Mulligan™s and Brady™s names, is ﬁ5/10  5/13 No Answer. No machine.ﬂ  Of 
                                                          
 7 Handwritten at the top of that pa
ge is the name and telephone num-
ber of ﬁLee Johnson.ﬂ  There is no ev
idence as to when that name had 
been inserted at the top of 
that typed list of employees. 
course, those handwritten notations are consistent with the defense that Sabas had been advanc-

ing when he gave his affidavit.  The important point for purposes of this part of analysis of 
Respondent UFCW Local 653™s defense, however, 
is that Sabas advanced no explanation for 
why he might have later written those dates and words, had the typed list not truly been typed 
until after the Strictly Business Show.  To that extent, those handwritten entries tend to support 
a conclusion that Sabas already had typed the list before having initiated calls for the Strictly 

Business Show.  Therefore, the list from which 
he had been making those calls listed the then-
current telephone number for Brady: 780Œ3424.  That, 
then, leads to consideration of another 
factor which tends to further undermine the reliab
ility of Sabas™s testimony 
that he had actually 
tried to telephone Brady for referral
 to the Strictly Business Show. 
If the typed list, or a handwritten list from which the typed list later had been prepared (as 
Sabas stated in his affidavit), had existed ﬁbefore [Sabas] did the Excel call,ﬂ then inexplicable 

is his assertion that he had left the Septem
ber 1995 hall call list by 
his home telephone from 
which he had seemingly been making calls on T
hursday evening, May 7.  Having gone to the 
trouble of preparing, if not typing, an updated lis
t, there would have been no point to leaving 
the old list by the phone, for his son to discover on Friday, May 8. 
The reality is that Sabas™s testimony, about a 
list to which his son might have referred for 
Brady™s telephone number, is sheer speculation. No
thing in the record discloses any firsthand 
knowledge upon which Sabas 
could have based a reliable account
 of the list to which his son 
might have referred.  And his son never appeared
 as a witness to supply an account based upon 
firsthand knowledge, though there is neither ev
idence nor representation that Sabas™s son was 
not available to appear as a witness in this 
proceeding.  Beyond that
, Sabas made no mention 
whatsoever in his affidavit of having made any 
telephone call to his son, in a supposed effort to 
ascertain Brady™s telephone number.  That testimony by Sabas appears to be nothing more than 

an additional illustration of the 
ﬁevolving versionsﬂ which he s
upplied, after the Excel employ-
ment list had been introduced, showing that
 on May 10 one employee below Brady on the 
September 1995 list had worked on the Strictly Business Show. 
I do not credit the testimony given by Sabas 
in connection with Respondent UFCW Local 
653™s failure to refer Brady to Strictly Business S
how.  For his part, Brady denied that he ever 
had turned on and off his voice messaging servic
e.  As an objective matter, it seems unlikely 
that, as an officer and leading proponent of St
eelworkers Local 17U, he
 would have done so.  
After all, turning off that machine, whether at
 home or not, would present a potential of not 
being able to receive calls from Steelworkers Local 17U™s officials and from other ﬁon-call, 

casual, extra employeesﬂ represen
ted by that labor organization. 
Hartman admitted that Sabas ﬁdidn™t likeﬂ the idea of having to call ﬁofficers of Local 17Uﬂ 
for referral by Respondent UFCW Local 653.  No
 question from the tenor of their testimony, 
while appearing as witnesses, that both Sabas and Hartman were hostile toward Steelworkers 
Local 17U™s representation of employees 
whom Respondent UFCW Local 653 had been 
referring to decorating employers before September 1995.  As seen in the preceding and 

following subsections, as well as below, Re
spondent UFCW Local 653 was making every 
effort, most unlawful, to recover control over 
referrals of those employees.  Those factors 
amply support a conclusion that it harbored animu
s toward Brady, because of his involvement 
with and support for Steelworkers Local 17U, as 
well as because of his constant charge-filing 
whenever it appeared that statutory rights were
 being infringed, and were disposed to act upon 
that animus to disadvantage Brady.  The eviden
ce shows that, had normal referral procedure 
been followed, Brady should have been called for re
ferral to the first day of the Strictly Busi-
ness Show, a fact which Sabas effectively conc
eded when testifying.  He was not called.  
Respondent UFCW Local 673 has failed to credib
ly show that Brady would not have been 
called, absent his support for Steelworkers Local 17U and the hostilit
y of, at least, Sabas toward 
calling him based solely on Brady™s support and activities for Steelworkers Local 17U. 
A like conclusion is warranted with respect to Brady™s failure to be called for and referred 
to Excel™s Tech Expo Show during September 1998.  Brady was number 16, in view of the 
insertion of Johnson™s name at the top of Sa
bas™ typed list, on Respondent UFCW Local 653™s 
referral list for that show.  Brady denied that he
 had been called to work the Tech Expo Show.  
Actually, Sabas never disputed that denial with an
y particularity.  That is, Sabas never testified 
that he actually had even tried to call Brady fo
r that show.  Instead, the best that Sabas could 
muster was an assertion that he would have
 called Brady for the Tech Expo Show, had he 
 FREEMAN DECORATING CO. 113reached Brady™s name on the by-then admittedl
y existing typed list, 
with handwritten names 
and telephone numbers added. 
Apparently seeking some plausible way out, Sa
bas pointed out that the Tech Expo call was 
ﬁ[p]retty smallﬂ and that it ﬁstayed in the top dozen maybe.  I don™t think it got more than that.ﬂ  
Of course, the Tech Expo call was not a large one, as set forth above.  Yet, any defense based 
upon an implied, at best, assertion that Brady™s na
me had not been reached, on the typed list, is 
obliterated by comparison of that list with the names of ﬁon-call, casual, extra employeesﬂ who 
worked the Tech Expo Show.  Cathy McEwan
, James Robinson, Gre
gory Braun, and Pete 
Allen all worked on that show.  And all of their names appear below that of Brady on Sabas™ 
typed list. 
There is no showing that Sabas harbored any le
ss animus toward Brady, as a Steelworkers 
Local 17U supporter and activist during Sept
ember 1998, than had been the admitted fact 
during the preceding May.  By failing to contract Brady for referral during May, Sabas demon-
strated his willingness to act upon that animus and to
 deprive Brady of calls for referral.  Sabas 
never did advance any specific explanation for Brad
y™s not having received a call for referral to 
the Tech Expo Show.  Obviously, Brady should have received such a call in the ordinary 
course, since employees below him on the typed 
list were employed on that show, equally 
obviously as a result of referral by Sabas.  A 
preponderance of the credible evidence supports 
the conclusion that Brady was not referred to
 both Excel 1998 shows for no reason other than 
his involvement with Steelw
orkers Local 17U and Respondent UFCW Local 653™s animus 
toward him because of that involvement. 
The second respect in which it is alleged th
at Respondent UFCW Local 653 independently 
violated Section 8(b)(1)(A) of the Act arises from assertedly unlawful remarks to ﬁon-call, 
casual, extra employeesﬂ by both Hartman and Sabas.
  More specifically, it is alleged that both 
officials told employees that they had to join Respondent UFCW Local 653 or they would not 

be able to work in the future for Respondent 
Freeman.8  The two shows directly involved in 
these allegations are Respondent Freeman™s wo
rk at the AARP Show, from Tuesday May 26 
through Saturday, June 6, 1998, and at the 
Human Resources Management Show from 
Wednesday, June 10 through Thursday, June 18, 1
998.  Five ﬁon-call, casual, extraﬂ decorating 
employees testified about remarks made by Hartman and Sabas. 
Louis Ballweber testified that during the last 2 days of the 
AARP Show, ﬁon the down,ﬂ he had been ﬁon break,ﬂ going ﬁto 
the back of the building to go out and have a cigarette,ﬂ when he 
had been approached by Hartman who ﬁasked me to sign a 653 
card.ﬂ  According to Ballweber, when he declined to do so, 
Hartman said ﬁsomething likeﬂ signing the card ﬁmight be a good 
ideaﬂ inasmuch as ﬁ653 was going to be running the next Free-
man show and if I didn™t sign it I wouldn™t workﬂ that show, to 
which Ballweber replied, ﬁOh, I guess I won™t work,ﬂ and walked 
away.  Similarly, Ballweber™s sister, Theresa, testified that while 
working the AARP Show she had been approached by Hartman 
who ﬁsaid he was going to be running the next Freeman show 
and he wanted to know if I wanted to work it,ﬂ to which she re-
sponded affirmatively.  Upon hearing her affirmative response, 
she testified, Hartman said that
 she would ﬁneed to sign a 653 
card,ﬂ and when she said that she would not do so, he had told 
her, ﬁwell, you should or you won™t be working.ﬂ 
Brady corroborated Theresa Ballweber™s testimony 
regarding what Hartman had said to her.  
Thus, he testified that ﬁon Friday,ﬂ as the employees ﬁwere tearing the AARP show out,ﬂ he 
had heard Harman ﬁask Teresa [sic] if she wanted to work the next Freeman show,ﬂ and telling 
her and Annette Richter, with whom Theresa Ballweber was standing, that ﬁif they wanted toﬂ 
work the next show of Respondent Freeman ﬁthe
y™d have to sign these 653 cards.ﬂ  Further-
more, Brady testified that, earlier that same 
day, he had overheard Hartman asking forklift 
operator Fred Grieffenhagen ﬁif he wanted to 
work the next Freeman show which was just a 
week away for 653,ﬂ after which he had observe
d Hartman ﬁinside talking just from one person 
                                                          
 8 There is no allegation that Respondent Freeman violated the Act in 
that connection with those statements to employees. 
to another, going around and asking them questio
ns.ﬂ  Those observations, testified Brady, led 
him to walk over and ask Hartman what he was doing.  According to Brady, Hartman an-
swered, ﬁI™m getting people recruited for the next Freeman show which is next week,ﬂ and 
added during their ensuing conversation, ﬁWell, if you don™t become a member [of Respondent 
UFCW Local 653] you can™t work.ﬂ 
That Friday, presumably June 5, was not th
e only occasion on which Brady heard about Re-
spondent Freeman resorting to Respondent UFCW
 Local 653 as the source of employees for 
the Human Resources Management ShowŠas, in 
fact, would be what happened, as described 
in the immediately following subsection.  When 
he got home, seemingly on June 9, there was a 
message on his answering machine from Sabas, testified Brady.  According to him, that mes-
sage was, ﬁDan, I™m calling to see if you want to join Local 653 and we™re starting the human 
resources show tomorrow if you want to work it.ﬂ 
Brady™s was not the only testimony about telephone
 calls from Sabas.  Jeff Belden testified 
that ﬁSabas called me,ﬂ said that Respondent UFCW Local 
653 would be running Respondent 
Freeman™s Human Resources Management Show 
ﬁand that if you go there as a Local 17U 
employee you would be turned away.  Kicked out of the building.ﬂ  Belden asked Sabas why 
Respondent UFCW Local 653 was handling that s
how and, according to Belden, Sabas ﬁjust 
said that something happened at the AARP show
 and Freeman decided to give it to 653 at the 
last minute.ﬂ 
Belden further testified that he did report 
for work to the Human Resources Management 
Show.  When he approached the sign-in table, he 
testified that seated there, among others, were 
Mike FitzpatrickŠiden
tified only, by Hartman, ﬁas one of
 [Respondent Freeman™s] supervi-
sorsﬂ from Chicago and, purportedly, a memb
er of Steelworkers Local 17UŠand Hartman.  

The latter, testified Belden, ﬁw
as sitting over with the 653 cards.ﬂ  According to Belden, when 
he picked up a timecard, ﬁFitzpatr
ick took it away from me and sa
id I couldn™t fill it out until I 
filed papers or signed a card for 653.ﬂ  Belden 
testified that when ﬁI asked, you know, what if I 
don™t want to do it,ﬂ Fitz
patrick retorted, ﬁthen you got to go home.ﬂ 
Belatedly produced during redirect of Belden
 was a ﬁMembership Applicationﬂ for Re-
spondent UFCW Local 653 which bore the signatur
e of ﬁJeffrey W. Beldenﬂ and the date ﬁ6 
DAY 10 YR.ﬂ  Belden testified that he had re
ceived the card from Hartman on June 10, after 
being told by Fitzpatrick that a card had to be ﬁfiledﬂ and after ﬁsimilarﬂ remarks were made by 

Hartman, and that he then had filled out and signed the application on June 10, 1998.  As stated 
above, that had been the first day on which 
Respondent Freeman™s ﬁon-call, casual, extra 
employeesﬂ had worked on the Hu
man Resources Management Show. 
Belden was not the only employee told at that show that he had to fill out a ﬁMembership 
Applicationﬂ for Respondent UFCW Local 653 if
 he wanted to work the Human Resources 
Management Show for Respondent 
Freeman.  Dan Gellerman testif
ied that he had been called 
by Sabas who had ﬁasked me if
 I could make it down there to work because they were short 
something 30 people,ﬂ but that when he arrived on
e or more of the approximately six people at 
the sign-in table was/were ﬁtelling us that we had to fill out this card before we could work this 

job.  Otherwise we would have to go home and not 
work at all so I filled out the card.ﬂ  In fact, 
a Respondent UFWC Local 653 membership applic
ation signed by Gellerman, and dated ﬁ6 
MO. 16 DAY YR 98,ﬂ was produced and Gellerman identified it as
 the one that he had com-
pleted and signed. 
During cross-examination, various difficulties 
were highlighted in the individual accounts 
of each of the above-named employee-witnesses.
  For example, Gellerman placed Respondent 
Freeman™s Des Moines operations
 general manager, Zaugg, as 
one of the people who had been 
at the sign-in table on June 16, but did not cla
im that Hartman had been there.  Still, Zaugg 
appeared as a witness, but never denied having
 been present at the Human Resources Manage-
ment Show™s sign-in table on that date.  Moreover, Hartman admitted that, during that show, ﬁI 
was sitting at the table along with the show supervisor, who I think was Mike Fitzpatrick,ﬂ and, 
further, allowed that he had ﬁasked [ﬁon-call, casual, extra employeesﬂ] if they™d like to sign up 
with Local 653.ﬂ  In fact, as set forth above, Be
lden placed Hartman ﬁwith the 653 cardsﬂ at the 
sign-in tables on June 10, 1998.  
Of course, Gellerman did not si
gn-in at the Human Resources 
Management Show until June 16, 1998, 6 days 
after Respondent Freema
n had started working 
that showŠapparently as a result of Respondent UFCW Local 653™s above-mentioned diffi-

culty locating 30 more employees for the show.  Even so, Hartman never claimed that he had 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 114sat at the sign-in tables only on that show™s fi
rst day.  Indeed, it seems as reasonable that 
Hartman would ﬁlike to sign upﬂ employees on 
later show dates, as on the earlier ones. 
Louis Ballweber gave internally contradictory accounts about whet
her Hartman had said 
that ﬁ653 was going to be running the next Fr
eeman show,ﬂ sometimes te
stifying that Hartman 
had said ﬁFreeman,ﬂ other times testifying that Hartman ﬁdidn™t mention a name of a com-
pany.ﬂ  His sister described Har
tman as having offered her ﬁlike 
a white index cardﬂ to sign, as 
opposed to the larger ﬁMembership Applicationsﬂ si
gned by Belden and Gellerman.  In fact, her 
brother, Louis, also mentioned a ﬁsmall card.ﬂ  
Yet, they testified that they had been shown 
those cards on the floor of the AARP Show, as
 opposed to at the Human Resources Manage-
ment Show sign-in tables.  Respondent UFCW 
Local 653 presented no evidence that it has only 
one type of document that employees can si
gn: a membership application, as opposed to 
authorization cards.  Thus, the fact that one had been used on some occasions is not inherently 
inconsistent with use of the other on different occasions. 
The fact is that the foregoing
 employee accounts are sufficien
tly similar to be mutually cor-
roborative as to what had been said by Saba
s and Hartman.  Hartman 
denied only generally 
having told employees anything about card or 
membership application signing being a require-

ment to work on Respondent Freeman™s show.  That
 is, he never denied with particularity any 
of the above-described specific remarks attributed
 to him.  Nor did Hartman deny with particu-
larity having been present when others, such 
as Fitzpatrick, told employees, such as Belden, 
that Respondent UFCW Local 653 documentsŠcards
 or membership applicationsŠhad to be signed in order to work for Respondent Freeman at the Human Resources Management Show.  
Nor did Hartman deny with partic
ularity having overheard remarks 
such as those attributed to 
Fitzpatrick. 
For his part, Sabas admitted ha
ving called Brady, interestingly at the newer 780Œ3424 tele-
phone number, for the Human Resources Manageme
nt Show.  Sabas admitted that he had not 
reached Brady, when placing that call, but had left a voice ﬁmessage to contact me if he wanted 
to work.ﬂ  Sabas did not deny also having said, as part of that message, ﬁI™m calling to see if 
you want to join Local 653.ﬂ  Moreover, Sabas 
conceded that he had called other employees for 
that show.  He never disputed that Belden had 
been one of those other employees whom he had 
called about working the Human Resources Ma
nagement Show.  And 
Sabas never denied 
having told Belden ﬁthat if you go there as a Local 17U employee you would be turned away.  

Kicked out of the building.ﬂ  Consequently, unden
ied are those statements attributed to Sabas 
by Brady and Belden. 
Also undenied effectively are th
e statements attributed to Hartman by the Ballwebers and 
by Brady.  He acknowledged having asked employ
ees ﬁif they would want to sign up, or I 
wanted them to sign upﬂ for Respondent UFCW Local 653.  That tends to corroborate the 

above-quoted remarks attributed to
 him about having to sign up to work the show.  His above-
described general and unpa
rticularized denial will not suffice to put in issue specific accounts 
of statements attributed to him.  For, such a general or ﬁblanketﬂ denial is insufficient to refute 
specific and detailed testimony, such as that provided by the Bellwebers and by Brady.  
Wil-
liamson Memorial Hospital, 284 NLRB 37, 39 (1987); 
Beaird-Poulan Division v. NLRB, 649 F.2d 589, 592 (8th Cir. 1981); 
York Products v. NLRB
, 881 F.2d 542 (8th Cir. 1989).9 
The employees who testified about what Hart
man and Sabas had said appeared to be 
testifying candidly.  Their descriptions of what 
had been said by those two officials tend to be 
mutually corroborative.  Sabas 
never denied having made the 
remarks attributed to him by 
Belden and Brady.  Hartman never effectively denied the statements attributed to him by the 
Ballwebers and Brady.  In fact, by the time 
of Respondent Freeman™s work at the Human 
                                                          
 nagement Show. 
                                                          
9 Hartman™s situation is not improve
d by his assertion that he ﬁknew 
that I was in big trouble if I told [employees] they had to sign up to 
work,ﬂ in light of the holding of 
Communications Workers v. Beck
, 487 
U.S. 735 (1988).  Such testimony, s
horn of all other considerations, 
really is an appeal to character a
nd ﬁis not admissible for the purpose of 
proving action in conformity ther
ewith on a particular occasion,ﬂ 
Fed.R.Evid. 404(a).  Beyond that, pris
ons and jails are filled with peo-
ple who knew that doing what they did, that ended them up there, 

would get them in ﬁbig troubleﬂŠbut they followed a course of, as the 
song goes, ﬁcatch us if you can,ﬂ without regard to the trouble they 
knew would follow if they were caught. 
Resources Management Show, Re
spondent UFCW already had re
ceived State certification as 
the representative of Respondent Brede™s ﬁon-call,
 casual, extra employees,ﬂ as discussed in 
subsection D above, and Hartman acknowledged th
at, by June 2, ﬁif things worked like we 
hoped they were going to work that we may 
be doing it for Freeman too.ﬂ  Of course, 
authorization cards and membership applications were the means for implementing that 
desireŠthe means for setting in motion state proceedings identical to those used to secure 
representation for Respondent Brede™s ﬁon-call,
 casual, extra employees.ﬂ  Therefore, I 
conclude that a preponderance of the credible
 evidence supports the factual allegation that 
Hartman and Sabas had told employees that they had to join Respondent UFCW Local 653, or 
at least designate it as their bargaining agent, to
 be able to work on Respondent Freeman™s June 
Human Resources Ma
F.  Unlawful Bargaining-Related Conduct Attributed to 
Respondent Freeman 
Following issuance of the Certifications 
of Representative on September 18, 1995, Respon-
dent Freeman negotiated with Steelworkers Local 17U and eventually agreement was reached 
on terms for a collective-bargaining contract. Th
at contract was signed in October 1997; it was 
a 1-year contract effective from July 8, 1997 through July 7, 1998.10  The bargaining unit 
described in that contract corresponds to the 
one for which Steelworkers Local 17U had been 
certified, as quoted in subsection A above.  Some 
additional terms of that contract are signifi-
cant in view of the events at issue and arguments advanced. 
Article I, section 3 obliged 
Respondent Freeman ﬁw
hen additional Employees are required 
[to] call upon the Union to furnish such competent Employees, satisfactory to the Employer 
who have worked for other employers on simila
r work,ﬂ but should Steelworkers Local 17U 
not be able to ﬁmeet all Employer requirements .  .  . the Employer shall be entitled to obtain 
labor to complete the call from other sources of the Employer™s
 choosing.ﬂ  However, nothing 
in the contract constitutes a waiver of the certification and contract™s application to employees 

obtained ﬁfrom other sourcesﬂ than Steelworkers 
Local 17U.  In other words, regardless of by 
whom referred, ﬁ[a]ll on-call, casual, extra employ
eesﬂ working for Respondent Freeman in the 
Minneapolis-St. Paul metropolitan area would be represented by Steelworkers Local 17U, save 
to the extent excluded by the certification, a
nd, moreover, their employment terms and condi-
tions would be governed by collective-barg
aining contracts between those parties. 
Relatedly, article XV,
 section 1, subsection h allows Re
spondent Freeman, ﬁTo subcontract 
all or part of trade show contracts within the Metropolitan area of Minneapolis/St. Paul to any 

union trade show contractor.ﬂ  As pointed out in subsection B a
bove, Respondent Freeman 
historically had subcontracted 
to Respondent Brede exposition decorating work in that metro-
politan area.  The quoted subsection allowed Re
spondent Freeman to continue doing so.11  
Articles XII and XIII set forth a disputes re
solution procedure, culminating in arbitration. 
As set for in subsection A above, it is allege
d that, on multiple occasions since October 13, 
1997, Respondent Freeman has, in e
ssence, disregarded its contra
ctual obligations, as well as 
Steelworkers Local 17U™s status as certified barg
aining representative, by obtaining ﬁon-call, 
casual, extra employeesﬂ from sources other than
 Steelworkers Local 17U, without first seeking 
those employees Steelworkers Local 17U, and 
has applied to those employees terms and 
conditions of employment inconsistent with thos
e specified in the cont
ract between Respondent 
Freeman and Steelworkers Local 17U.  In support of that generalized a
llegation, several factual 
allegations are made. 
 10 Thus, it was the contract in e
ffect when Respondent Freeman was 
producer/service contractor for the AARP Show from May 26 through 
June 6, 1998, and for the Human Resources Management Show from 
June 10 through 18, 1998. 
11 When that occurred, of course, 
ﬁon-call, casual, extra employeesﬂ 
working on those shows would be empl
oyees of Respondent Brede and, 
thus, would be covered by the Certif
ication of Representative issued for 
Respondent Brede and, concomitantly, 
would be subject to the bargain-
ing relationship between it and Stee
lworkers Local 17U, as opposed to 
the bargaining relationship between
 Respondent Freeman and Steel-
workers Local 17U. 
 FREEMAN DECORATING CO. 115As a result of amendment during the hearing, 
it now is alleged that, ﬁSince on or about Oc-
tober 13, 1997, Respondent [Freeman] has hired at 
least eight unit employees, John Barrett, 
Dan Phillips, Lenny Prouty, Steve Carlson, Ri
p Fisher, Tom White, Brad Anderson, Michael 
Lindholm, and perhaps other unknown at this time
 from sources other thanﬂ Steelworkers Local 
17U and, to those employees, applied employment 
terms and conditions inc
onsistent with those 
in Respondent Freeman™s 1997Œ1998 contract with 
Steelworkers Local 17U.  It further is 
alleged, as also amended at hearing, that, [I
]n April and May 1998, and at other times continu-
ing to date, Respondent [Freeman] hired a large 
number of [ﬁon-call, casual, extraﬂ] employees 
whose identities are not known . . . from sources ot
her thanﬂ Steelworkers Local 17U.  Finally, 
it is alleged that, ﬁIn June 1998, and at other 
times continuing to date, Respondent [Freeman] 
hired a large number of [ﬁon-call, casual extraﬂ]
 employees whose identities are not known .  .  
.from sources other thanﬂ Steel
workers Local 17U and, moreover, to those employees applied 
employment terms and conditions inconsiste
nt with Respondent Freeman™s collective-
bargaining contract with
 Steelworkers Local 17U. 
Respondent Freeman admits all of
 the factual allegations, as quoted in the immediately pre-
ceding paragraph.  However, it denies the ultima
te allegation that, by admittedly having en-
gaged in that conduct, it violated Section 8(a)(5
) and (1) of the Act.  It denies, as well, the 
penultimate allegation that the subjects of em
ployment terms and conditions for employees 
hired from sources other than Steelworkers Loca
l 17U are mandatory subjects for the purposes 
of collective bargaining, within the meaning of 
Section 8(d) of the Act.  In addition, Respon-
dent Freeman denies that it violated the Act 
by having hired and employed those ﬁon-call, 
casual, extra employees,ﬂ obtained from source
s other than Steelworkers Local 17U, without 
prior notice to that labor organization and wit
hout affording it an opportunity to bargain about 
their hiring and employment terms and conditi
ons.  However, Respondent Freeman does not 
dispute the facts that it had not notified Steel
workers Local 17U that it (Respondent Freeman) 
was hiring ﬁon-call, casual, ex
tra employeesﬂ from sources other 
than that labor organization, 
nor that it applied to those employees, hired fr
om sources other than Steelworkers Local 17U, 
employment terms and conditions other than thos
e specified in its contract with Steelworkers 
Local 17U.  In support of those denials, Resp
ondent Freeman advanc
ed during the hearing 
pretty much the same argument as is set fort
h in counsel™s April 23, 1998 letter on behalf of 
Respondent Brede, as quoted in subsection C 
aboveŠthat is, there was no bargaining obliga-
tion because of the unit exclusion of ﬁall other employees currently covered by other collective 

bargaining agreements.ﬂ 
Before addressing the facts underlying that de
fense, however, some attention should be di-
rected to facts supporting the above-quoted admitted 
factual allegations so that, as with stipu-
lated factual allegations, th
ere is a better ﬁpicture of
 the events relied upon.ﬂ  Old Chief v. U.S.
, 519 U.S. 172, 187, (1997).  On brief, the General 
Counsel points to reco
rds of several Respon-
dent Freeman Minneapolis shows during 1998 
when Respondent Free
man had obtained ﬁon-
call, casual, extra employeesﬂ from sources other than Steelworkers Local 17U: the RESNA 

Show from June 25 through 30, the Microsoft Deve
lopers Days Show of August 1 and 2, the 
Lumbermen™s Show of September 15 through 20, 
and the Shakopee Crafts Show of October 27 
through 29 and on November 2.  Without going to the extreme of flogging the dead horse of 
that which has already been admitted, however, events concerning only one show serve to give 
a better picture of those admitted factual allegations. 
That show is the Human Resources Manage
ment one of Wednesday, June 10 through 
Thursday, June 18, 1998.  In connection with re
ferral and nonapplication of
 the contract with 
Steelworkers Local 17U to that show, it also is necessary to review some related events which 

occurred during the earlier AARP show of Tuesday May 26 though Saturday, June 6, 1998.  
Indeed, some related events have already been 
covered in subsection E above: the statements by 
Hartman and by Sabas about em
ployees being able to work on the Human Resources Manage-

ment Show only by becoming members of Res
pondent UFCW  Local 653 or, at least, by 
signing authorization cards designating it as the bargaining representative for ﬁon-call, casual, 

extra employeesﬂ who would be working the 
Human Resources Management Show for Re-
spondent Freeman. 
For both the AARP and Human Resources Management shows Respondent Freeman had, 
itself, been producer/service contractorŠthat 
is, had not subcontract
ed production/service 
contracting for either of them.  Its Des Moines Operations General Manager Zaugg admitted 
that, rather than contacting Steelworkers Local 17U for ﬁon-call, casual, extra employees,ﬂ 
Respondent Freeman had contact
ed Respondent UFCW Local 653 to obtain those employees 
for the Human Resources Management Show.  More
over, rather than recognizing Steelworkers 
Local 17U as the collective-bargaining representative for those employees working on that 
show, and rather than applying the employment terms specified in its contract with Steelwork-
ers Local 17U, Respondent Freeman recognized
 Respondent UFCW Local 653 as the collec-
tive-bargaining representative of ﬁon-call, 
casual, extra employeesﬂ working on the Human 
Resources Management Show and, 
further, applied to those empl
oyees terms and conditions of 
employment in force with Respondent UFCW Local 653. 
Neither Zaugg nor any other official of Respondent Freeman made any effort to explain 
why that course of action was chosen and 
pursued for the Human Resources Management 
Show.  The only witness who attempted to do so
 was Business Agent Hartman who hardly can 
be characterized as someone possessing firsth
and knowledge of reasons for managerial deci-
sions made by Respondent Freeman™s
 officials.  Moreover, all that
 his explanation revealed, in 
the final analysis, is that his testimony cannot be accorded any reliance. 
He claimed that, on a Friday, he had gone 
to the AARP Show site, arriving, ﬁI suppose 
around 3:00, 2:30, 3:00,ﬂ to distribut
e a meeting notice to ﬁon-call,
 casual, extra employeesﬂ 
being represented by Respondent UFCW Local 
653, in connection with Respondent ﬁBrede™s 
contract proposals,ﬂ presumably for the negoti
ations resulting from the state certification 
described in subsection D above.  Of course, the AARP Show 
was not being produced/service 
contracted by Respondent Brede.  However, 
Hartman claimed that 
Respondent UFCW Local 
653-represented employees were working there, 
though he never identified any.  Still, as 
pointed out in subsection B above, most Minn
eapolis-St. Paul metropolitan area ﬁon-call, 
casual, extra employeesﬂ have signed fo
r referral with more than one union. 
Once at that site, testified Hartman, two events supposedly occurred.  First, he testified that 
he had observed Brady handing out paychecks to
 employees who were then leaving work for 
the day, even though ﬁthe call was until 10:30 at night,ﬂ according to Hartman.  He did not 
explain how he had known the length of ﬁthe callﬂ
 that day.  Hartman further testified that he 
had asked Account Executive Larry StoddardŠas described in subsection B above, the official 
who would be the highest-ranking one at the 
site for Respondent FreemanŠﬁwhat was happen-
ing,ﬂ but that Stoddard had replied, ﬁI don™t kno
w.ﬂ  According to Hartman, Stoddard walked 
over to Brady and watched him 
continue distributing paychecks to employees, ﬁa few of 
[whom] said they were leaving.ﬂ  Eventually, 
testified Hartma
n, Stoddard had ﬁa few wordsﬂ 
with Brady, after which the latter began yelling not to leave because only a 15-minute break 
was being taken. 
Hartman testified that many employees had already left by the time that Brady began telling 
them not to go and, ﬁLarry Stoddard asked me to
 do a call to get some employees in.ﬂ  ﬁI got 
hold of Kevinﬂ Sabas, testifie
d Hartman, and told him to get as many people as possible to 
come to the AARP Show site.  Although Hartman ac
knowledged that he left the site at ﬁ4:30 or 
5:00,ﬂ he testified that Sabas had sent betwee
n 6 and 10 ﬁon-call, casual, extra employeesﬂ to 
the site.  The next day, ﬁSaturday,ﬂ Hartman test
ified, he was told by Stoddard that when those 
employees had arrived, Brady had threatened ﬁfor 
every 653 person that showed up, three of his 
guys wouldn™t want to work,ﬂ with the result that Stoddard ﬁsent our people home.ﬂ  Thus, as 

portrayed by Hartman, Steelworkers Local 17U ha
d left the AARP Show short of needed ﬁon-
call, casual, extraﬂ decorating employees on that Friday evening. 
The second Friday incident, which Hartman 
claimed had occurred, purportedly involved 
ﬁ[t]he head guy for AARP.ﬂ  According to Hartman, that man ﬁcame up to me and was com-

plaining about the labor and told me flat out 
that if Local 17U was going to do the call next 
year, they wouldn™t be backﬂ to hold a convention in Minnesota.  Hartman also testified that the 
AARP ﬁhead guyﬂ had complained about Brady 
moving employees around so that assigned 
crews ended up being short of me
mbers, about employees showing up as much as 4 hours late 
for work, and about ﬁmass exodusﬂ of employ
ees at 5 p.m., leaving work unfinished. 
Hartman testified that Stoddard and the ﬁdock foremanﬂ ca
me to him, presumably during 
his Saturday visit to the AARP site, and ﬁindi
catedﬂ they would like Respondent UFCW Local 
653 to supply ﬁon-call, casual, extra employee
sﬂ for the upcoming Human Resources Manage-
ment Show of June 10 through 
18, 1998.  After conferring with ﬁm
y Local presidentﬂ and with 
counsel, testified Hartma
n, it was ﬁdecided that we had firs
t call rightsﬂ to supply those em-
ployees for that June 10 through 18 show and, accordingly, Respondent UFCW  Local 653 did 
so.  In short, if Hartman is to
 be believed, Respondent Freeman 
called in ﬁon-call, casual, extra 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 116employeesﬂ from Respondent UFCW Local 653 fo
r the Human Resources Management Show 
solely because of shabby performance by empl
oyees in that classification supplied by Steel-
workers Local 17U for the AARP Show. 
Not one witness corroborated the foregoing testimony of Hartman.  See discussion of the 
general principles of adverse inference in 
NLRB v. MDI Commercial Services
, 175 F.3d 621 
(8th Cir. 1999).  No official of AARP appeared, nor was even identified, to corroborate Hart-
man™s testimony about complaints
 to Hartman by that organiza
tion™s ﬁhead guyﬂŠthat he had 
ﬁappeared like Hairbrearth Harry in a Drury La
ne melodrama, gave his ominous [complaints 
about work performance] and disappeared.ﬂ  
Schroeder Distributing Co.
, 171 NLRB 1515, 
1526 (1968).  In fact, a summary of Respondent 
Freeman™s Minneapolis-S
t. Paul metropolitan 
area shows for 1995 through 1998 shows that in n
one of the 3 years prior to 1998 had Respon-
dent Freeman produced/service contracted a show there for AARP.  Neither that summary nor 
any other evidence shows that, in the ordinary 
course of affairs, AARP would likely be plan-
ning to conduct a 1999 show in Minneapolis, as opposed to some other city. 
Nor was Stoddard called as a witness, though 
there was neither evidence nor representation 
that he was not available to testify in support of Hartman™s a
bove-described account of events 
that Friday, were Stoddard willing to do so.  Most
 significantly, Sabas did appear as a witness 
for Respondent UFCW Local 653.  But, he gave
 no corroborative testimony about a supposed 
late Friday call from Hartman to find people to work the AARP Show that evening.  Beyond 
that, no one from Respondent Freeman ever testif
ied that the reason for having selected Re-
spondent UFCW Local 653, to supply ﬁon-call,
 casual, extra employeesﬂ for the Human 
Resources Management Show, had been the result of
 some sort of deficiency or impropriety by 
Steelworkers Local 17U officials and empl
oyees referred by it on the AARP Show. 
Two aspects of the evidence might appear 
to lend some support 
to Hartman™s above-
described scenarios.  First, Brady did conced
e that, during the AARP Show, there had been a 
Friday when some employees had left work after getting their paychecks and before work had 
been completed that day.  However, he testifie
d that those employees had first asked General or 
Senior Foreman Ray Pinegar if they could leave 
and, moreover, that Pinegar had been authoriz-
ing their departures until Stodda
rd discovered what was happening and countermanded Pine-
gar™s departure-authorizations, al
beit too late to recover those em
ployees who had left already. 
To be sure, Brady testified that, following 
his conversation with Pinegar, Stoddard had ac-
cused Brady of having caused a ﬁwalk out.ﬂ  Yet, Zaugg never denied having later told Brady 
that there simply had been ﬁa misunderstandingﬂ and Pinegar never appeared as a witness to 
contradict Brady™s testimony that it had been Pi
negar who had authorized the work departures 
that Friday, without any input or involvement by 
Brady in those departure-authorizations.  It is 
not necessary to go to the length of drawing an adverse inference from the failure to call 

AARP™s ﬁhead guy,ﬂ Stoddard and Pinegar, as discussed in 
MDI Commercial Services
.  For, 
failure to call them not only leaves uncorroborat
ed much of Hartman™s accounts, but it also 
leaves an absence of firsthand evidence about
 some of the events and supposed management 
decisions which Hartman claimed had occurred
 during the AARP Show.  And given Brady™s 
uncontested explanation of the early Friday de
partures, and his undisputed description of 
Zaugg™s ﬁmisunderstandingﬂ remark, there is no 
basis for concluding that Brady™s testimony 
about them somehow supports in any respect Hartman™s testimony about those early departures.  
To the contrary, the evidence does show that there had been early departures on that Friday 
evening, but that they had been authorized by Pinegar and that, while Stoddard may have 
initially believed that Brady was somehow responsible for them, that Zaugg had investigated 
and cleared Brady of any responsibility 
for employees having left early. 
The other aspect involves the tim
ecards of Steven Carlson and Eugene Schultz.  As set forth 
above, Hartman claimed th
at Sabas had referred 6 to 10 employees to the AARP site on that 
Friday eveningŠa claim not supported by the te
stimony of Sabas.  Furthermore, Hartman 
claimed that, inasmuch as those employees purportedly had be
en sent home without having worked that evening, they were paid ﬁa four
 hour minnieﬂ for having reported, in part as a 
consequence of a grievance file
d by Respondent UFCW Local 653. 
Brady agreed that there had been an oc
casion when some Respondent UFCW Local 653-
referred employees had reported to the AARP Show
 site.  However, he testified that their 
appearances had occurred on a Saturday at the end of May.  According to Brady, it was pointed 

out to him that Saturday that some Responde
nt UFCW Local 653-referred people were at the 
service desk.  He went there, testified Brady, 
and discovered those people there with Pinegar.  
When he questioned the latter, according to Br
ady, Pinegar said he was uncertain why those 
people thereŠthat, ﬁThey just sort of showed up a
nd said they were going to go to work on this 
show and said that Larry called them in.ﬂ 
Brady testified that he then went to Stoddard 
and protested that ﬁwe f
illed the callﬂ and that, 
ﬁIf you allow them to work, you are going to lo
se several people for every one that you bring 
on the show because they are going to want to leave.ﬂ  ﬁIt was not a threat in any way whatso-
ever,ﬂ claimed Brady, but rather, ﬁI was just telling him that he was developing an explosive 
situation.ﬂ  When Respondent Freeman decided 
to send those people home, rather than allow 
them to work, Carlson and Schultz demanded timecards to record that they had reported for 

work with Respondent Freeman.  That was done 
and the cards were filled out by Carlson and 
Schultz. 
Those timecards were produced.  Rather than 
bearing a Friday dateŠas should have ap-
peared on them, had Harman™s testimony been 
accurate about a Friday evening referral by 
SabasŠboth timecards record a date of ﬁ5-30.ﬂ 
 May 30 had been a Saturday during 1998.  
Those dates tend to refute the testimony of
 Hartman and, conversely
, tend to confirm the 
account of Brady.  Moreover, with the eviden
ce partially contradic
ting Hartman™s accountŠ
and, further, with no evidence whatsoever 
corroborating that account about the supposed 
Steelworkers Local 17U-responsibility for early Fr
iday departures and 
the purported Saturday 
request by Stoddard that Respondent UFCW Lo
cal 653 supply ﬁon-call, casual extra employ-
eesﬂ for the Human Resources Management Show, because of those early Friday departures 
and because of supposedly shoddy performance by
 those employees referred to the AARP site 
by Steelworkers Local 17UŠthe record is left with no credible evidence even tending to justify 
Respondent Freeman™s use of ﬁon-call, casual, extra employeesﬂ referred by Respondent 
UFCW Local 653 to the Human Resources Manage
ment Show, rather than the contractually-
required referrals of St
eelworkers Local 17U. 
In sum, referrals for the 1998 Human Resources
 Management Show are a concrete example 
of Respondent Freeman™s admitted 
use of ﬁon-call, casual, extr
a employeesﬂ referred by 
sources other than Steelworkers Local 17U and, 
of course, Respondent Freeman admits that it applied to those employees terms and conditions 
of employment which were inconsistent with 
those specified in its contract with Steelworkers Local 17U, as well as admitting that it had 
recognized Respondent UFCW Local 653 as their collective-bargaining representative.  That 
conduct is not somehow justified by Hartman™s testimony that
 Respondent UFCW Local 653™s 
officials had conferred with counsel who agreed 
ﬁthat we had first call rightsﬂ to the ﬁon-call, 
casual, extraﬂ work on the Human Resources Mana
gement Show.  No particularized evidence 
has been adduced showing the accuracy of such advice.  Even good-faith reliance on advice of 

counsel is no defense to an unfair labor practice charge.  See, e.g., 
NLRB v. Hendel Mfg. Co., 
483 F.2d 350, 353 (2d Cir. 1973); 
Jerstedt Lumber Co., 
209 NLRB 662 (1974).  Moreover, no 
oneŠsuch as Respondent UFCW Local 653™s pres
identŠcorroborated Hartman™s account of 
having conferred with counsel, before reaching
 the decision to refer ﬁon-call, casual, extra 
employeesﬂ to the Human Resources Manageme
nt Show, and Hartman never described with 
particularity what counsel may ha
ve said nor, for that matter, what facts may have been given 
to counsel by Respondent UFCW  Local 653™s offi
cials.  ﬁIt is a rare attorney who will be 
fortunate enough to learn the en
tire truth from his own client.ﬂ  Wheat v. U.S.
, 486 U.S. 153, 163 (1994). Respondents Brede and Freeman both contend that
 it had been understood that the bargain-
ing units in their Stipulated Election Agreements entitled them to continue obtaining referrals 

of ﬁon-call, casual, extra employeesﬂ from s
ources other than Steelworkers Local 17U, and 
regarding those referrals as represented by union 
sources which referred them, so long as there 
were collective-bargaining cont
racts covering those employees 
as of August 3 and July 31, 
1995, respectively.  Respondent Brede has had the 
opportunity to litigate that contention, in the 
proceeding conducted before Judge West.  So, its 
situation will not be addressed further in this 
proceeding.12 
                                                          
 12 Respondents Freeman and Brede moved to sever the cases involv-
ing the former from those involvi
ng Respondents Brede and UFCW 
Local 653, in light of that earlier proceeding involving only the latter 
two respondents.  It does seem reas
onable to grant that motion inas-
much as disposition of the allegatio
ns against Respondent Freeman are 
 FREEMAN DECORATING CO. 117Turning to the situation pertaining to Respondent Freeman, as pointed out in subsection B 
above, it only occasionally had been producer/service contractor for shows, expositions and 
conventions in the Minneapolis-St. Paul metr
opolitan area.  And many of them there are 
subcontracted to Respondent Brede.  Consistent
 with that relatively sporadic performance there 
of convention decorating work, unlike Respondent Brede, Respondent Freeman employs no 
regular and full-time employees in the Minneapolis
-St. Paul metropolitan area, at least not so 
far as the evidence shows.  All of the decorating employees which it employs there are, as a 
realistic matter, ﬁon ca
ll, casual, extra employees,ﬂ though some may be regular and full-time 
employees of Respondent Brede who obtain wo
rk with Respondent Freeman whenever Re-
spondent Brede has no work for them. 
It does seem accurate that prior to July 
31, 1995, whenever Respondent UFCW Local 653 
was unable to supply all ﬁon-call, casual, extr
a employeesﬂ needed by Respondent Freeman for 
particular shows, the latter w
ould resort to other sources to 
obtain the needed complement of 
those workers: to Teamsters, to Stagehands, pe
rhaps to barroom sweeps.  But, there is no 
evidence that prior to that date Respondent Fr
eeman had been party to a collective-bargaining 
contract with any union other than Respondent UFCW Local 653, though it would follow other 
unions™ area contracts whenever it employed ﬁon-call, casual, extra employeesﬂ who happened 
to be referred to it by one or more of those 
unions other than Respondent UFCW  Local 653.  In 
short, the situation was marked by relative informality. 
To be sure, Des Moines Operations Genera
l Manager Zaugg testif
ied that Respondent 
Freeman had a contract with Teamsters.  Howe
ver, no contract was produced between Respon-
dent Freeman and Teamsters for any period befo
re July 31, 1995.  Indeed, no such contract for 
any period was produced.  Moreover, Zaugg testifie
d that the Teamsters contract to which he 
referred had been ﬁsigned 30 daysﬂ before his se
cond appearance as a witness, on April 7, 1999.  
ﬁTo the best of my knowledge, 
no,ﬂ testified Zaugg, when asked if there had been a contract 

between Respondent Freeman and Teamsters befo
re that recently-signed one.  Of course, 
employers are not free to usurp an incumbent union™s representative status by merely signing a 

contract with a different union 
covering already-represented em
ployeesŠto deprive an incum-
bent union of its certified status by later substituting representation for those employees by a 

different union. The only evidence of a collective-bargaining
 contract between Respondent Freeman and 
any union prior to July 31, 1995, is that which pertains to the contract with Respondent UFCW 
Local 653.  While that contract, and its predeces
sors, provided terms pertaining to what have 
come to be called ﬁon-call, casua
l, extra employees,ﬂ as pointed out in subsection B above, it is 
undisputed that, during 1995, then-Business Agent Zahn had told Brady that Respondent 
UFCW Local 653 was not actually the collective-ba
rgaining representative of ﬁon-call, casual, 
extra employeesﬂ and did not intend to admit any of them to its membership. 
Evidence was adduced concerning communications in connection with the Stipulated Elec-
tion Agreements and the units specified in each.  Most of that evidence, however, was directed 
to negotiation of the election agreement for th
e ﬁon-call, casual, extra employeesﬂ of Respon-
                                                                                            
 not contingent upon the Board™s reso
lution of Judge West™s conclusions 
involving Respondents Brede and UFCW Local 653.  Even so, I am 
reluctant to take that step and, inst
ead, leave it for the Board to take, 
should it feel that severance is warran
ted.  First, much of the evidence 
in this proceeding involves all thre
e of the respondents, intermeshed 
collectively.  So, it may be counterproductive at my level to make a 
severance decision.  More important
, secondly, the Board may want to 
evaluate the conclusions of the prio
r proceeding by considering some of 
the evidence adduced in this proceeding.  That is, the Board may want 
to, in effect, either reopen the reco
rd in the earlier proceeding to con-
sider evidence adduced in this procee
ding or, alternatively, consolidate 
some or all of the charges presented 
in this proceeding with those of the 
earlier proceeding.  Inasmuch as I have no access to the record made in 
the earlier proceeding, and certainly 
am not allowed to re-evaluate the 
earlier proceeding™s conclusions, as 
can be done by the Board, those 
possible decisions are beyond my authority and I feel that it is best to 

leave the situation as presented, so that the Board has maximum flexi-
bility to pursue one or more of th
e several courses which might be 
traveled in connection with this and the prior proceeding. 
dent BredeŠshoring and filling-in the evidence 
seemingly adduced in the proceeding before 
Judge West.  As stated above, repeatedly, his re
solutions are not ones that can be revisited in 
this proceeding. 
Very little particularized evidence was adduced concerning 
communications about the ﬁon-call
, casual, extra employeesﬂ of 
Respondent Freeman.  Zaugg want
ed to treat the regular and 
full-time decorators of Respondent BredeŠthe so-called ﬁcore 
groupﬂŠas continuing to have referral preference over ﬁon-
call, casual, extra employees.ﬂ  But, there is no evidence of 

what actually had been said in that connection during the pre-
stipulated unit period.  Even if there was evidence that employ-
ees in the core group would conti
nue to have referral preference 
for work at Respondent Freeman, seemingly they would be 
regarded as ﬁon-call, casual, extra employeesﬂ when employed 
by it, given that they are re
gular and full-time employees of 
Respondent Brede, filling gaps in their employment with it by 

accepting temporary employment
 with other decorating em-
ployers, and given that Respondent Freeman employs no regu-
lar and full-time employees in the Minneapolis-St. Paul metro-
politan area. 
Zaugg did testify that he had always regarded employees referred from Respondent UFCW 
Local 653 as represented by that labor organization, by virtue of the very fact that it had re-
ferred them.  The problem with that distinction is a statutory one: at root, it is a distinction 
based upon nothing more than the extent to wh
ich employees have been organized by one 
union or another.  For the Board to countenance 
such a distinction in a representation proceed-
ing, or allow parties to enter into election sti
pulations doing so, would contravene the prohibi-
tion of Section 9(c)(5) of the Act.  That is, the Act does not allow certifications to issue to units 

of employees which one union has organized and 
represents, excluding like-situated employees 
whom another union happens to ha
ve organized and represents.  
In a somewhat revealing display of inconsistency, by letter dated August 11, 1995, Respondent 
UFCW Local 653™s counsel insisted that core group employees be added to the eligibility list for 

the election among Respondent Freeman™s employees: ﬁThose members of Local 653 have their 
membership by virtue of their employment with Brede.  They should not be disqualified from 
voting in the election regarding their employment with Freeman, because of their union member-
ship with another employer.ﬂ  Of course, given the units™ description, that is a correct statement.  
Problem for Respondent UFCW Local 653 is that the unit included only ﬁon-call, casual, extra 

employeesﬂ who satisfied stated prior work requirements.  So, if members of the core groupŠthe 
regular and full-time employees of Respondent BredeŠwere to be eligible to participate in the 
election among Respondent Freeman™s employees, then they had to be regarded as ﬁon-call, casual, 
extra employeesﬂ of Respondent FreemanŠnot as its regular and full-time employees of whom 
Respondent Freeman employed none, as stated above.  In effect, by its letter, Respondent UFCW 
Local 653 conceded that regular and full-time employees of Respondent Brede were ﬁon-call, 
casual, extra employeesﬂ when working for other convention decorating employers, such as Re-
spondent Freeman. 
As much was also conceded by the evidence concerning negotiations between Steelworkers 
Local 17U and Respondent Freeman, following the certifications™ issuance on September 18, 1995.  
Questioned by Respondent UFCW Local 653™s counsel, Respondent Freeman™s counsel testified 
that repetition of the certification™s ﬁall other employees currently covered by other collective 
bargaining agreementsﬂ exclusion, in the 1997Œ1998 collective-bargaining contract between 
Respondent Freeman and Steelworkers Local 17U,  ﬁTheoretically . . . was to exclude the same 
type of arrangements that Brede had.  
Although we were not aware that there necessarily were any
.  We wanted to be safe and cover the waterfront.ﬂ (Emphasis added.)  Thus, counsel acknowledged 

the distinction between Respondent Freeman™s and Respondent Brede™s employment situations 
regarding decorating employees.  It could not be reasonably contended that the foregoing testimony 
had somehow been a slip of the lip.  For, counsel later testified: 
 I think that there was an assumption and there 
could have beenŠthere probably was some dis-
cussion that theseŠthe 653 referrals to Freeman 
were folks that were or had worked for Brede 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 118were somehow on the 653 Brede seniority list or got 
to be in the pool to be referred somewhere 
through Brede.  There was not any real discussion in the SteelworkersŠin any session that I 
was involved in over specific definitions or
  descriptions or qualifications or any 
kind of specific attributes about the 653 referrals.  It  was a class of personsŠclass of em-
ployees that was there.  We felt it would continue to be there.  We just didn™t spend a lot of time 
talking about it. 
 In sum, while there may have been discussion during Respondent Freeman™s negotiations about 
its ability to accept referral of Respondent Bred
e™s regular and full-time employees, there is no 
evidence of any discussion that those, or any ot
her, decorating employees would be regarded as 
regular and full-time employ
ees of Respondent Freeman. 
Beyond that, there is no particularized evidence whatsoever, during either pre-Stipulated 
Election Agreement communications nor during negotiations, that there had been any discus-

sion, much less agreement, that any of the ﬁon-
call, casual, extra employeesﬂ who worked for 
Respondent Freeman would be excluded from those in
cluded in the stipulated bargaining unit.  
In other words, there is no particularized ev
idence that Respondents Freeman and UFCW Local 
653 and Steelworkers Local 17U, before entering 
into the Stipulated Election Agreement, had 
agreed, or even discussed, that any ﬁon-call, cas
ual, extra employeesﬂ, or group of them, would 
be encompassed by the ﬁall other employees cu
rrently covered by other collective bargaining 
agreementsﬂ exclusion. 
G.  Unlawful Threat Attributed to Respondent Freeman 
As set forth in subsection A above, it is alleged that Respondent Freeman violated Section 
8(a)(1) of the Act as a result of an alleged threat by Zaugg to reduce work in the Minneapolis-
St. Paul metropolitan area unless unfair labor practice charges filed by Brady and Steelworkers 
Local 17U were withdrawn.  As will be seen 
below, the testimony about those threats was 
never effectively denied. 
Zaugg testified that ﬁsince the organization beganﬂ by Steel-
workers Local 17U, a total of 24 charges had been filed ﬁeither 
directly against Freeman Decorating or againstﬂ Respondent 
UFCW Local 653, with Respondent Freeman being named as the 
employer involved.  Zaugg acknowledged that ﬁthe expense of 
this [sic] trial and the expense of the charges was weighing heav-
ily on my shouldersﬂ by September of 1998.  So much so, in fact, 
that Zaugg acknowledged having sent a letter to Tommy Tho-
mas, the head official of Steelworkers Local 17U, based in Chi-

cago, dated July 17, 1998.  In that letter, Zaugg complained about 
the lack of cooperation with Respondent Freeman that, in his 
view, Steelworkers Local 17U had been displaying.  The letter 
concludes, ﬁPrior to filing NLRB 
charges and grievances, talk to 
us about the problem.  It may be that we can work out the prob-
lems without a formal charge.  Fo
rmal charges indicate to us that 
there is no desire on [Steelworkers Local 17U]™s part to work 

things out.ﬂ  Passage of time did not reduce Zaugg™s concern 
about the charges being filed against Respondent Freeman. 
It is uncontroverted that during the Lumbermen™s Show of September 15 through 20, 1998, 
Thomas telephoned Zaugg to inquire how things we
re going on that show.  Zaugg testified that, 
after acknowledging that things were satisfactory,
 ﬁI then asked him, Tommy what™s going to 
happen to all these NLRB charges?  To which he in
formed me they were going to be all be [sic] 
dropped,ﬂ and asked Zaugg to ﬁhave Dan Brady give him [Thomas] a call.ﬂ  According to 
Zaugg, ﬁI passed the message on the [sic] Dan Brady.ﬂ  Significantly, Zaugg testified that ﬁin 
the conversation with Tommy Thomas the charges 
that were on my mind were the ones that are 
being reviewed here at the hearing,ﬂ two of which, as of that time, had been filed against 
Respondent Freeman by Brady. 
Obviously, those charges were not ﬁdroppe
d,ﬂ as Thomas had assured Zaugg would hap-
pen.  Beyond that, not only is Zaugg™s testimony
 about his telephone conversation with Thomas 
not contested, but neither did Zaugg dispute 
Brady™s description of an ensuing telephone 
conversation between Brady and Thomas, during 
which Zaugg had been present when Brady 
was speaking on the phone. 
As to that conversation, Brady testified that Zaugg ﬁwalked over to me and asked me to 
give Tommy a call and we walked back to the service desk together where IŠwhere he 

[Zaugg] actually called Tommy Thomas and th
en handed me the phone.ﬂ  According to 
Brady™s uncontroverted testimony, after a brief 
discussion about how things were going on the 
Lumbermen™s Show, Thomas said that Zaug
g ﬁhad asked me if I would drop the NLRB 
charges,ﬂ to which Brady, after ﬁlook[ing] at 
Jim who was standing there,ﬂ replied, ﬁI just 
found out there were two more shows that we 
didn™t [get] called for this morning.ﬂ  Still, 
testified Brady, he told Thomas, 
ﬁWell, I will talk to Jim [Zaugg] 
about it.  He™s standing right 
here,ﬂ and, ﬁIf he wants 
to discuss it, I will.ﬂ  However, Brad
y testified, when he then asked if 
Zaugg ﬁwant[ed] to talk about dropping these NLRB charges,ﬂ Zaugg answered, ﬁWell, not 
right now,ﬂ after which Brady said on the phone to Thomas, ﬁI™m not going to drop any charges 
right now.  We have got a lot of things to discuss about it.ﬂ 
So far as the record discloses, Zaugg never did initiate a subsequent discussion with Brady 
about the charges until Freeman was producing/
service contracting the Shakopee Crafts, 
sometimes referred to as the Canterbury Crafts, Show from October 27 through November 2, 
1998.  By letter dated October 22, 1998, Brady had re
quested that Zaugg furnish a list of shows 
which Respondent Freeman intende
d to produce/service contra
ct during 1999.  Upon arriving 
home on Friday, October 30 from working on that 
show, Brady testified 
that he discovered a 
message from Zaugg on his answering machine:  ﬁDan, we™ve got to do something about these 
NLRB charges.  We™d like to drop them if you 
can.  Would you give me a call at your earliest 
convenience.ﬂ 
Zaugg equivocated somewhat as to having called Brady, in response to the latter™s October 
22 letter:  ﬁMy memory serves that Dan called me. Possibly I called him first.ﬂ  Then, he 

conceded, ﬁI possibly could have called him and left him a message prior to that to call me.  I 
don™t recall.ﬂ  Significantly, Zaugg never disputed
 Brady™s testimony about the substance of the 
message which Zaugg had left on the answering machine. 
Both men agreed that there ultimately did 
take place a telephone 
conversation between 
them.  Zaugg placed that conversation as having
 occurred on November 3.  He testified that, 
during it, he ﬁassuredﬂ Brady that a calendar of
 those shows would be sent to Steelworkers 
Local 17U, but that he (Zaugg) was hesitant to do so at that time.  According to Zaugg, ﬁI was 
reluctant to provide that because we had many shows that were pending, that were not firmed 
up as far as us receiving contracts from asso
ciations,ﬂ and, in add
ition, Respondent Freeman 
ﬁalso had not made a final dete
rmination on which jobs were go
ing to be subcontracted to 
Brede.ﬂ 
Brady testified that Zaugg had also said ﬁt
hat unless we dropped the NLRB charges there 
weren™t going to be any more upcoming shows,ﬂ and that ﬁ[h]e was going to sub them all out to 
Brede up here.ﬂ  Of course, such a statemen
tŠabout subbing shows out to Respondent BredeŠ
is not inconsistent with Zaugg™
s above-stated statement that, as 
of the date of this telephone 
conversation with Brady, Res
pondent Freeman ﬁhad not made 
a final determination on which jobs were going to be subcontracted to Brede.
ﬂ  Moreover, by not having sent a list of 1999 
shows to Steelworkers Local 17U, Respondent Fr
eeman was effectively keeping open its option 
to subcontract all 1999 Minneapolis-St. Paul 
metropolitan area shows to Respondent Brede.  
That is, it avoided making a commitment to which Steelworkers Local 17U could later point as 
evidence that Respondent Freeman had switched 
direction and subcontracted shows to Respon-
dent Brede, after having informed St
eelworkers Local 17U about those shows. 
Respondent Freeman elicite
d testimony that, in the final analysis, skirted direct denial of 
the above-quoted threat which Brady attributed to 
Zaugg.  ﬁI did not,ﬂ Zaugg testified, ever tell 
Brady that no calendar of 1999 shows would be 
shown to Brady unless he dropped unfair labor 
practice charges, nor say that he (Zaugg) did not
 want to send the calendar to Brady unless the 
latter dropped the charges.  Of course, as quot
ed above, Brady never claimed that Zaugg had 
tied not sending a 1999 show-calendar to dropping 
the charges; Brady testified that Zaugg had 
threatened that Respondent Freeman would subc
ontract all 1999 Minneapolis-St. Paul shows to 
Respondent Brede unless the charges were dropped. 
Zaugg did deny that Respondent Freeman ever
 had made a subcontracting decision in the 
Minneapolis-St. Paul metropolitan area based either on pendency of unfair labor practice 
charges or on the basis of any issue pertaining
 to labor.  But, again, those denials are not 
responsive to the threat attributed to him by Br
ady.  Respondent Freeman 
is not alleged to have 
 FREEMAN DECORATING CO. 119actually subcontracted work because of the charges; it is alleged that its general manager 
threatened to subcontract work unless the charges were dropped. 
The closest Zaugg came to a denial of that threat, attributed to him by Brady, occurred 
when he was asked if he had ever told Brady that anything about the existence of charges 
would influence how many shows Respondent Fr
eeman was going to produce in the Minneapo-
lis-St. Paul area.  Rather than simply answer that question in the negative or affirmative, as he 
had in response to questions which bred the an
swers described in the immediately preceding 
two paragraphs, Zaugg answered somewhat unres
ponsively:  ﬁWhen I vented my frustration 
over the number of NLRB charges, I™m sure th
at at some point I said, you know, why should 
Freeman go through these enormous expenses of trials and one charge 
after another which we 
continue to win when we have other options.  Th
at would be as close as I could have come.ﬂ  
To the extent that such an answer might be char
acterized as a denial, two other events should be 
considered. First, no 1999 show calendar was forthcoming 
after Brady™s above-described conversation 
with Zaugg.  So, testified Brady, ﬁI filed an 
NLRB charge as a result of thisﬂ telephone conver-
sation with Zaugg.  In fact, the charge in
 Case 18ŒCAŒ15057 was filed on November 16, 1998.  
And, in part, it alleges that Zaugg had ﬁrefused 
to provide relevant information to [Steelworkers 
Local 17U], specifically a calendar or other 
information concerning its upcoming work sched-
ule.ﬂ  By letter dated the following day, Nove
mber 17, 1998, Zaugg sent to Brady a list of five 
ﬁfirm jobs that Freeman is to produce in Minneapo
lis in 1999.ﬂ  Attached to that list was a copy 
of Zaugg™s above-described letter to Thomas 
of July 17, 1998Šthe one in which Zaugg stated, 
inter alia, ﬁFormal charges indicate to us that 
there is no desire on the union™s part to work 
things out.ﬂ  Zaugg never explained why he had so-b
elatedly chosen to send a copy of that July 
letter to Brady. 
Second, Daniel Mulligan, an ﬁon-call, casual, 
extraﬂ employees and a known supporter of 
Steelworkers Local 17U, mentioned in subsection 
E above, testified that he had asked Brady 
about available work from Respondent Freeman
 during 1999.  Brady repl
ied, apparently based 
upon Zaugg™s above-mentioned list s
upplied with the November 17 
letter, ﬁwe were only going 
to be doing about five of them and the other ones were going to be subbed out to Brede,ﬂ 
testified Mulligan.  Mulligan placed this convers
ation as having occurred during the Shakopee 
or Canterbury Crafts Show, which would have
 been between October 27 and 29, or on Novem-
ber 2, 1998.  Especially in view of the five 1999
 shows listed in Zaugg™s postcharge letter to 
Brady, however, it seems more likely that it had not been until after November 17 that Mulligan 
had questioned Brady about 1999 shows for Responde
nt Freeman.  Renewed discussion of that 
subject finally led Brady to suggest that Mulligan call Zaugg with his (Mulligan™s) questions. 
Mulligan testified that he did call Zaugg.  Zaugg never contested Mulligan™s testimony 
about the substance of their en
suing conversation, especially that Zaugg had said to Mulligan 
that Respondent Freeman was ﬁwilling to work with
 any unionﬂ it had to in the Minneapolis-St. 
Paul metropolitan area, but that ﬁa large part of how much work we do up there depends on 
what the NLRB decides,ﬂ and, further, ﬁbecause 
of the fact that every time they turned around 
Dan Brady filed another charge up here he didn™
t find it very profitable to be doing business in 
Minneapolis.ﬂ  Of course, that 
does not constitute an actual thre
at to subcontract work should 
charges not be withdrawn.  But, Zaugg™s undisputed remarks to Mulligan do show that Zaugg 
drew an equation between charges and Respondent 
Freeman not regarding it to be profitable to 
do business in the Minneapolis-St. Paul metropolitan area in the face of those charges. 
In sum, as set forth above, Brady testified that Zaugg had threatened to subcontract all of 
Respondent Freeman™s Minneapolis-St. Paul 
metropolitan area work to Respondent Brede 
unless unfair labor practices charges against 
Respondent Freeman were dropped.  Zaugg never 
effectively denied having made that threat to Brady.  To the contrary, much of Zaugg™s testi-
monyŠthat he had earlier broached the subject
 of charges with Thomas during September 
1998, that ﬁweighing heavilyﬂ on him was the expense of charges, that he had ﬁvented my 

frustration over the number of NLRB chargesﬂ to BradyŠtends to show that Zaugg likely had 
made that subcontracting threat
.  Brady™s testimony about the threat tended to further be 
corroborated by Zaugg™s comments in his letter to Thomas of July 17, 1998, by his unexplained 

inclusion of a copy of that letter with the calenda
r sent to Brady 4 months later, and by Zaugg™s 
undisputed remarks to Mulligan, again equatin
g charges with Respondent Freeman™s willing-
ness to continue decorating work in the Minneapolis-St. Paul metropolitan area. 
When he testified to Zaugg™s threat, Brady appe
ared to be doing so with candor.  I credit his 
account of Zaugg™s subcontracting threat 
should the charges not be ﬁdropped.ﬂ 
Now, it might be argued that decorating work would be available during 1999 in the Min-
neapolis-St. Paul metropolitan area for ﬁon-call, casual, extra employees,ﬂ even if performed by 
Respondent Brede, rather than by Respondent 
FreemanŠthat a threat of subcontracting had 
been a meaningless one, because those employees would be performing that work for one 
respondent rather than the other.  Yet, such 
a conclusion is overly simplistic in the circum-
stances. 
As of the fall of 1998, Respondent Freeman ha
d executed a second collective-bargaining 
contract with Steelworkers Local 17U, one for 
a term of July 8, 1998 through July 1, 1999.  
Respondent Brede did not have a similar contract
 with Steelworkers Local 17U.  To the con-
trary, notwithstanding issuance of Judge 
West™s Decision on August 14, 1998, there is no 
evidence that Respondent Bred
e had reversed its position, based upon the State Bureau of 
Mediation Service™s certifica
tion, that Respondent UFCW Local 653, not Steelworkers Local 
17U, was by then the exclusive collective-bargaining representative of ﬁon-call, casual, extra 
employeesﬂ whom Respondent Brede employed.  Thus, were Respondent Freeman™s ordinarily 
performed work to be performed by Responde
nt Brede during 1999, Brady and other ﬁon-call, 
casual, extra employeesﬂ confronted the possibility of being employed by an employer which 
unlawfully did not recognize the collective-bargai
ning representative chosen by those employ-
ees. Beyond that, as concluded in subsection E 
above, Respondent UFCW
 Local 653 had been 
skipping over Brady in referrals made to Excel. 
 There would be no reason for him to conclude 
that Respondent UFCW Local 653 would be less di
sposed to skip over him should it make ﬁon-
call, casual, extraﬂ referrals to Respondent Br
ede during 1999.  In fact, given the efforts by 
Respondent UFCW Local 653 to have those empl
oyees sign its authorization cards and mem-
bership applications before allowing them to wo
rk on its shows, as also described in subsection 
E above, Brady could reasonably fear that he 
would be obliged to execute like documents 
before being allowed to work on 1999 shows, 
exhibitions and conventions which Respondent 
Freeman subcontracted to Respondent Brede.  In
 the totality of these circumstances, it hardly 
can be maintained with persuasion that ﬁon-call, casual, extra employees,ﬂ such as Brady, 

would not reasonably apprehend de
triment if, rather than bein
g producer/service contractor 
itself, Respondent Freeman subcontracted to Re
spondent Brede all or 
almost all convention 
decorating work in the Minneapolis-St. Paul metropolitan area. 
II.  DISCUSSION 
Given the discussions in section I™s subsections, there is no need for prolonged repetition of 
the facts underlying any of the alleged violations, 
save for one.  Thus, it 
is alleged that Respon-
dent Brede violated the Act by rejecting a requ
est to bargain with Steelworkers Local 17U, and 
by failing and refusing to bargain, about employ
ment terms and conditions
 of ﬁon-call, casual, 
extra employeesﬂ referred and represented by Stag
ehands.  As discussed in section I,C, supra, 
Judge West concluded that, following Steel
workers Local 17U™s cer
tification, Respondent 
Brede had unlawfully ﬁsubstantially increas[ed] it
s reliance onﬂ Stagehands as a source of ﬁon-
call-casual, extra employees.ﬂ  A natural consequence of that increased reliance is the erosion, 
potentially the elimination, of ﬁ
on-call, casual, extra employeesﬂ whom Steelworkers Local 
17U, the certified bargaining representative of thos
e employees, would be able to represent.  In 
consequence, Respondent Brede was using the St
agehands-referred and -represented employees 
to limit, perhaps eventually eliminate altogether, employees in the certified bargaining unit for 
which Steelworkers Local 17U was supposed to be
 the exclusive collective-bargaining repre-
sentative. 
An employer cannot avoid its statutory bargai
ning obligations under the Act by simply em-
ploying in an incumbent bargaining agent™s cer
tified unit an expanded number of employees 
represented by another union and by recognizing 
that other union as the representative of that 
expanded number of employees.  To allow such 
conduct would be to allow private parties to 
obliterate the certification proc
ess which Congress ha
s mandated should be observed.  Conse-quently, Respondent Brede cannot escape its st
atutory bargaining obligation by employing 
employees in the bargaining unit who are obtained from another union.  By refusing to bargain 
with Steelworkers Local 17U about employment
 terms and conditions for employees in the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 120certified bargaining unit, whom it had obtained 
from Stagehands™ referral, Respondent Brede 
violated Section 8(a)(5) and (1) of the Act. 
Turning then to the alleged unlawful conferra
l and acceptance, respectively, by Respondent 
Brede and by Respondent UFCW Local 653, of 
recognition pursuant to State certification, 
based upon Judge West™s conclu
sions, Respondent UFCW Local 653 had obtained authoriza-
tion cards from Respondent Brede™s ﬁon-call, casual, extra employeesﬂ at a time when the 
lingering effects of earlier unfair labor prac
tices remained unremedied.  Those unfair labor 
practices naturally tended, measured by objectiv
e standards, to undermine employee support for 
an incumbent bargaining agent.  In such circum
stances, it cannot be concluded that the authori-zation cards, and any membership applicati
ons, for Respondent UFCW Local 653 truly re-
flected the uncoerced choice of employees who had signed them.  Therefore, by granting 
recognition to Respondent UFCW Local 653 on May 12, 1998, on the basis of a count of those 
cards, Respondent Brede violated S
ection 8(a)(2) and (1) of the Act.  In the process, concomi-
tantly, Respondent Brede effectively withdrew
 recognition from Steelworkers Local 17U, as 
the incumbent certified collective-bargaining representative of those employees, and thereby 
further violated Section 8(a)(5) and (1) of the Act. 
For its part, Respondent UFCW Local 653 had secured those authorization cards during a 
period when some of Respondent Brede™s unfai
r labor practices were being committed and all 
of the cards were secured while the lingering effects of those unfair labor practices remained 

unremedied.  Respondent UFCW Local 653 can hardly claim ignorance of those unfair labor 
practices.  It had been a respondent in th
e same March 1998 hearin
g in which Respondent 
Brede™s unfair labor practices were being litigat
ed before Judge West.  Indeed, one of those 
alleged unfair labor practices heard by Judge 
West was that Respondent Brede had conferred 
unlawful recognition uponŠand had unlawfully ente
red into, maintained, and enforced a 
partial collective-bargaining agreement 
withŠRespondent UFCW Local 653 on or about 
January 4, 1996.  Therefore, Respondent UF
CW Local 653 had knowledge of Respondent 
Brede™s unremedied unfair labor practices during 
the period when it secured authorization cards 
from the latter™s ﬁon-call, casual, extra employ
eesﬂ and, certainly, during the period when it 
demanded and accepted recognition 
from Respondent Brede, as a result of the state-conducted 
card check.  By having done so, Respondent UFCW Local 653 violated S
ection 8(b)(1)(A) of 
the Act. 
As discussed in section I,E, supra, a preponderance of the credible evidence establishes that 
Sabas and, especially, Harman told employees th
at they would have to join Respondent UFCW 
Local 653Šor, at least, designate it as their collective-bargaining agent, by signing authoriza-

tion cardsŠto work on the Human Resources Mana
gement Show.  In the first place, as de-
scribed in section I,F, supra, and as discusse
d below, Respondent Freeman violated the Act by 
failing to honor its contractual referral obligatio
n to Steelworkers Local 17U when it secured 
ﬁon-call, casual, extra employeesﬂ for that 
show from Respondent UFCW Local 653.  Beyond 
that, labor organizations are not allowed unde
r the Act to extract membership commitmentsŠ
nor, even, designations of support, such as auth
orization cardsŠas the price for referring to 
work or for allowing employees to work, save 
of course to the limite
d extent allowable under 
the first proviso of Section 8(a)(3) of the Act.  The statements of Sabas and Hartman exceeded 
that statutory allowance. 
The Human Resources Management Show should
 have been staffed by ﬁon-call, casual, 
extra employeesﬂ referred and represented by
 Steelworkers Local 17U, pursuant to the 1995 
certification and to the then-effective collective-bargaining contract between that labor organi-
zation and Respondent Freeman.  Instead, the latte
r disregarded that contractual obligation and 
sought referrals of those employees from Respondent UFCW Local 653.  In turn, the latter™s 
officials utilized its unlawful selection as the source of ﬁon-call, casual, extra employeesﬂ for 
that show as the basis for telling those employ
ees that they had to sign-up with Respondent 
UFCW Local 653 to be allowed to work on that
 show.  By those statements of its admitted 
agents, Respondent UFCW Local 653 violat
ed Section 8(b)(1)(A) of the Act. 
Beyond that, as also described in section I,E, supra, Respondent UFCW Local 653 failed to 
refer Brady to Excel™s two 1998 Minneapolis shows.  Brady was on the list for referral to those 
shows.  Respondent UFCW Local 653 concedes that it would have referred him to those shows 
in the ordinary process of referral.  But, Brady was not referred to either show.  It is admitted 
that Sabas, Respondent UFCW Local 653™s official making those 1998 referrals to Excel, had 
harbored animus toward Brady because of the latter™s status as official of another labor organi-
zation, Steelworkers Local 17U.  In an effort to justify his failure to refer Brady to either 1998 
Excel show, Sabas™ advanced 
testimony which was not credib
le.  As a result, Respondent UFCW Local 653 has failed to advance credible 
evidence of any lawful reason for nonreferral 
of Brady to Excel™s 1998 Minneapolis shows.  
Therefore a preponderance of the credible and 
objective evidence supports the allegation that 
Respondent UFCW  Local 653 unlawfully failed 
and refused to refer Brady to those shows becaus
e of his support for and 
activities on behalf of 
another labor organization, in violation of Section 8(b)(1
)(A) and (2) of the Act. 
Turning to the allegations against Respondent Fr
eeman, as concluded in section I,G, supra, 
a preponderance of the credible evidence establis
hes that its Des Moines Operations general 
manager did tell Brady that unless unfair labor 
practices charges against it were withdrawnŠ
ﬁdroppedﬂŠRespondent Freeman w
ould subcontract all 1999 work
 on Minneapolis-St. Paul 
metropolitan area shows to Respondent Brede.  Th
at was a threat of potentially meaningful 
detriment to Brady and other ﬁ
on-call, casual, extra employeesﬂ
 represented by Steelworkers 
Local 17U, most importantly a threat of possibl
e loss of employment during 1999, as well as of 
loss of representation by their chosen bargaining ag
ent.  Therefore, I conclude that the threat 
did constitute a violation of Section 8(a)(1) of the Act. 
Which leaves for considerati
on the ultimate allegations that
 Respondent Freeman violated 
Section 8(a)(5) and (1) of the Act by choosing a source of referralŠRespondent UFCW Local 
653Šother than Steelworkers Local 17U for ﬁon-ca
ll, casual, extra employeesﬂ since Octo-
ber 13, 1997, thereby not honoring a contractual ob
ligation imposed by Respondent Freeman™s 
collective-bargaining agreement with Steelw
orkers Local 17U; by recognizing Respondent 
UFCW  Local 653 as the representative of those employees which it had referred to Respondent 
Freeman; and, by applying to those Responden
t UFCW  Local 653-referred employees terms 
and conditions of employment inconsistent w
ith Respondent Freeman™
s collective-bargaining 
contract with Steelworkers Local 17U.  As poi
nted out in section I,F, supra, Respondent 
Freeman admits those factual allegations, but contends that it lawfully 
engaged in that conduct 
pursuant to the ﬁall other employees currently 
covered by other collective bargaining agree-
mentsﬂ unit exclusion of Steelworkers Local 17
U™s Certification of Representative and of the 
Stipulated Election Agreement 
underlying it.  To determine whether Respondent Freeman™s 
conduct constituted unfair labor prac
tices, accordingly, it is necessary to analyze the stipulated 
bargaining unit™s inclusions and exclusion. 
When a stipulation exists for an appropriate unit, that stipulation constitutes ﬁa binding con-
tract between the partiesﬂ (citation omitted) 
Henry Ford Health System v. NLRB
, 105 F.3d 
1139, 1147 (6th Cir. 1997), and where ﬁthe terms of the stipulation are unambiguous, the Board 

must hold the parties to its text.ﬂ  
Avecor, Inc. v. NLRB, 931 F.2d 924, 932 (D.C. Cir. 1991), 
cert. denied 502 U.S. 1048 (1992).  Here, whil
e a long and complicatedly-worded one, the 
stipulated unit description is not so ambiguous, 
in the circumstances, as might be thought at 
first blush. The unit inclusions break down into two components.  To be included, an employee must, 
first, be an ﬁon-call, casual, extraﬂ employee 
employed as a journeyperson or helper.  Scant 
evidence is devoted to that last part: ﬁjourneypersons or helpers.ﬂ  Still, no party has argued that 

the ﬁon-call, casual, extra employeesﬂ of Responde
nt Freeman at issue here had been other than 
ﬁemployed [by it] as journeypersons or helpers.ﬂ 
 Given the extent of litigation about the units, 
and the evidence adduced and arguments made 
during hearing about the twin units, surely 
Respondent Freeman or Respondent UFCW Local 
653 would have opened the issue of ﬁjour-
neypersons or helpers,ﬂ had there been some basi
s for contending that so
me or all of the ﬁon-
call, casual, extra employeesﬂ employed by 
Respondent Freeman on shows on and after Octo-
ber 13, 1997, such as the Human Resources Mana
gement Show, had not 
qualified as either 
ﬁjourneypersons or helpers.ﬂ  That this did not 
happen tends to indicate that there is no dispute 
about the fact that all ﬁon-call, casual, extr
a employeesﬂ working for Respondent Freeman on 
and after that date had been ﬁjourneypersons 
[or] helpers,ﬂ within the meaning of the unit 
inclusion, regardless which labor or
ganization had referred them ther
e.  To the extent that one 
or a few may not have been, that is a subject which can be addressed in the compliance phase of 
this proceeding.  
Sure-Tan, Inc. v. NLRB
, 467 U.S. 883 (1984). The second component of the unit inclusions is that, to be eligible for unit inclusion, an em-
ployee must have worked ﬁat least two shows, 
exhibitions and/or convent
ions at facilities locate 
in the Minneapolis-St. Paul, MN metropolitan area for at least five working days during the 

past twelve months or . . . been employed by th
e Employer at such events for at least 15 days 
 FREEMAN DECORATING CO. 121within the past two years.ﬂ  Not much attenti
on was paid to this second component during the 
hearing and, accordingly, its meaning is not in 
issue.  Nevertheless, some attention should be 
paid to it, because ﬁon-call, casual extra employeesﬂ who failed to satisfy that minimum show, 
exhibition and/or convention-requi
rement, or who failed to work the minimum floor of days 
during the periods specified, are not included in the certified bargaining units.  Indeed, even if 
an employee later satisfied that two-part num
ber of shows, etc. and minimum number of days 
testŠby work performed after September 18, 19
95Šthat employee may never be included in 
Steelworkers Local 17U™s certified unit, given the fact that that employee was not eligible for 
inclusion when  the Stipulated Election Agreement for Respondent Freeman™s employees had 
been approved. 
In fact, proceeding one step further, employee
s newly hired after that approval may not be 
eligible for inclusion in the unit and representation by Steelworkers Local 17U, given that they 

had not been employed prior to that agreement 
and, thus, had not as of that time satisfied the 
shows- and work time-tests.  Indeed, if there is am
biguity in the unit description, it arises in this 
second, not the first, component of the unit de
scription™s inclusions.  Even so, any such 
ambiguity need not be resolved since, as pointed out above, it is 
not brought into issue here.  If 
it comes to be an issue in the compliance phase 
of this proceeding, in connection with computa-
tion of backpay, for example, it can
 be addressed at that stage. 
Shorn of the above-described nonissues, left fo
r consideration is interpretation of a unit 
which includes, ﬁAll on-call, casual, extra empl
oyees,ﬂ but which excludes ﬁall other employ-
ees currently covered by other collective bargai
ning agreements.ﬂ  Unlike the situation pre-
sented Judge West of possible Respondent Bred
e collective-bargaining contracts with unions 
other than Respondent UFCW Local 653, here th
e evidence fails to reveal that Respondent 
Freeman had been party to a collective-bargaini
ng contract with any union other than Respon-
dent UFCW Local 653 as of August 3, 1995, when
 the Stipulated Election Agreement between 
those two parties and Steelworkers Local 17U had been approved. 
Of course, the most-recent contract betwee
n Respondents Freeman and UFCW Local 653 
had contained provisions for what have come to be referred to as ﬁon-call, casual, extra em-
ployees.ﬂ  Yet, as parties to that contract and, 
also, to the Stipulated 
Election Agreement, those 
two respondents were free to agree upon severance of
 a part of their contractual unit.  Nothing 
in the record shows that it would have been contrary to any purpose of the Act for them to have, 
in reality, agreed to sever, in effect, part-time employees from a historic bargaining unit.  Their 
part-time employment status is an objective standard. 
Of course, as pointed out in section I,B, supra, Respondent Freeman employs, and has 
never employed, regular and full-time decorating employees in the Minneapolis-St. Paul 
metropolitan area, as has Respondent Brede.  
Thus, all of Respondent Freeman™s decorating 
employees in that metropolitan area have been ﬁon-call, casual, extra employees.ﬂ  To be sure, 
some of Respondent Brede™s regular and full-
time employees have worked occasionally for 
Respondent Freeman.  When doing so, however, th
ey are not working for Respondent Freeman 
as its regular and full-time employees.  Rather, they are employed by Respondent Freeman only 
so long as it needs ﬁon-call, casual, extra empl
oyeesﬂ for a particular show, exhibition or 
convention and so long as they are free from their regular work with Respondent Brede. 
That reality is not altered by the fact th
at Respondent UFCW Local 653Šand Respondent 
Freeman, as wellŠhad been according employment preference to regular and full-time em-

ployees of Respondent Brede when they were re
ferred to Respondent Freeman.  So far as the 
evidence shows, those regular and full-time em
ployees performed the same duties for Respon-
dent Freeman as did ﬁon-call, casual, extra empl
oyeesﬂ whom it was employing.  Nor is that 
fact changed by the fact that Respondents Fr
eeman and UFCW Local 653 had agreed to com-

pensate at regular and full-time rates and benefits the regular and full-time employees of 
Respondent Brede, whenever one or more of th
em happened to work for Respondent Freeman.  
Referral preferences and higher compensation an
d benefits cannot, under the Act, change the 
status of irregular employment some sort of full-time employment.  Such preferences merely 
work to the benefit, nor the employment status, 
of employees.  Indeed, as pointed out in section 
I,F, supra, in his letter of August 11, 1995, Re
spondent UFCW Local 653™s counsel seemed to 
concede as much, since he argued that thos
e regular and full-time employees of Respondent 
Brede should be regarded as eligible to cast ba
llots in the ﬁon-call, casual, extra employeesﬂ 
unit for Respondent Freeman™s employees. 
Beyond questions of severance, and of ﬁon-call, 
casual, extraﬂ status versus that of regular 
and full-time status, it should not be overlooke
d that during 1995, before Steelworkers Local 
17U had filed its representati
on petitions, it is uncontested that Respondent UFCW Local 653™s 
then-business agent had told Brady that, actually, Respondent UFCW Local 653 did not regard 
itself as the collective-bargaining representative of what have come to be called ﬁon-call, 
casual, extra employees.ﬂ  That, in effect, disclaimer, in the face of some employment terms 
negotiated in the past for those employees, wa
rrants a conclusion that although Respondent 
UFCW Local 653 had negotiated some employment terms for ﬁon-call, casual, extra employ-
ees,ﬂ it had done so not because it was their collec
tive-bargaining representative, but rather as 
an afterthoughtŠto exclude them from contract
ual benefits which were being contractually 
conferred upon the regular and full-time
 employees of Respondent Brede. 
In light of the foregoing considerations, it cannot be said that some inherent inequity is be-
ing worked by excluding from representation 
by Respondent UFCW Local 653 all ﬁon-call, 
casual, extra employeesﬂ of Respondent Freeman.  Those two respondents executed the Stipu-
lated Election Agreement.  There is no evidence that, during negotiations preceding that 
execution, Respondent UFCW Local 653 had sought sp
ecifically to retain representation of any 
ﬁon-call, casual, extra employeesﬂ whom it had 
been referring to Respondent Freeman in the 
past, except, of course, if it won the represen
tation election and except, of course, those em-
ployees who failed to satisfy the minimum numbe
r of shows and workdays provided by that 
agreement. 
An examination of the inclusionary and exclus
ionary language of the agreement supports a 
conclusion that the ﬁcurrently covered by other 
collective bargaining ag
reementsﬂ exclusion, of 
itself, does not preserve for Respondent UFCW 
Local 653™s representation any ﬁon-call, casual 
extra employeesﬂ other than those who had failed to work a sufficient minimum time on two or 
more shows, exhibitions and/or conventions
 for Respondent Freeman during the periods 
specified in the stipulation.  Fi
rst, the agreement™s inclusion of
 ﬁon-call, casual, extra employ-
eesﬂ is preceded by the word, ﬁAll.ﬂ  Read 
naturally, that term is an expansive one. 
Secondly, the phrase, ﬁAll on-call, casual, ex
tra employeesﬂ is a specific one, while the 
phrase ﬁemployees currently covered by other collective bargaining agreementsﬂ is a more 
general one.  It is a well-established interpretative ﬁcanon that specific provisions qualify 
general ones.ﬂ (Citation omitted.)  
Robertson v. Seattle Audubon Society
, 503 U.S. 429, 430 
(1992).13 
Thirdly, the exclusionary language to which Respondents Freeman and UFCW  Local 653 
point begins ﬁall 
other employees currently covered by other collective bargaining agree-
ments.ﬂ  (Emphasis added.)  Obviously, use of the word ﬁotherﬂ in that context must be given 
full meaning.  And its only naturally-read meaning is employees ﬁotherﬂ than those specified in 
the unit inclusion.  Thus, included in the unit 
are ﬁAll on-call, casual, extra employees em-
ployed by the Employer as journeypersons or
 helpers,ﬂ who meet the minimum show and work 
requirements, but excluding ﬁall 
other employeesﬂ who happen to be then ﬁcovered by other 
collective bargaining agreements.ﬂ 
Acceptance of Respondents Freeman and UFCW
 Local 653™s interpretation of the unit 
would mean that a class of employees was included
 in the stipulated bargaining unit, but then 
removed from it a few phrases later.  As an objec
tive matter, that would be a ridiculous conclu-sionŠwould allow ﬁa degree of verbal know-
nothingism that would render [meaningful 
interpretation of stipulated barg
aining units] quite impossible.  
Deal v. U.S., 508 U.S. 129, 135 (1993). Beyond that, such an interpretation would a
llow Respondent Freeman to pick and chooseŠ
for each show, exhibition and conventionŠthe bargaining representative of the ﬁon-call, casual, 
extra employeesﬂ which it employed.  In a very real sense, it would be permitted to select those 
employees based upon no standard other than ﬁthe 
extent to which [those] employees have been 
                                                          
 13 I recognize that the cited case invol
ved statutory, not contractual, 
interpretation.  Yet, standing alone, there is no reason why a canon of 
statutory interpretation cannot also 
be utilized when interpreting other 
documents, such as Stipulated Elec
tion Agreements.  If anything, a 
canon of value in interpreting a statut
e would seem to be of equal value 
when interpreting other documents, so long as there is no inherent 
reason for limiting its application to 
statutory interpretation.  No such 
reason exists in the context presented here.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 122organizedﬂ by Respondent UFCW Local 653 or by Steelworkers Local 17U.  Such a result is 
hardly one countenanced under Section 9(c)(5) of the Act. 
In sum, I reject the argument that the ﬁall other employees currently covered by other col-
lective bargaining agreementsﬂ exclusion is so
 broad that it gobbles up the unit inclusion of 
ﬁAllﬂ of the ﬁon-call, casual, extra employeesﬂ
 whom Respondent Freeman employs.  Further-
more, inasmuch as Respondent Freeman admits th
at, contrary to its collective-bargaining 
contract with Steelworkers Local 17U, it had been
 resorting to sources other than that labor 
organization since October 13, 1997, for ﬁon-call,
 casual, extra employeesﬂ and had been 
recognizing whichever union happened to repres
ent those employees as their representative 

while working for it and, in addition, had been 
applying to those employees terms and condi-
tions of employment other than those negotiate
d with Steelworkers Local 17U, I conclude that, 
by that conduct, Respondent Freeman violat
ed Section 8(a)(5) and (1) of the Act. 
CONCLUSIONS OF LAW 
Brede, Inc. has committed unfair labor practices affecting commerce by rejecting a request 
by, and failing and refusing to bargain with, United Steelworkers of America, AFLŒCIO, CLC, 
Drapery, Slip Cover, Window Shade, Venetian Blinds, Exhibition, Flag and Bunting Decora-
tors Union, Local No. Local 17UŠas the exclusive collective-bargaining representative of 
employees in an appropriate bargaining unit of: 
 All on-call, casual, extra employees employed 
by Brede, Inc. as journeypersons or helpers 
during at least two shows, exhibitions, and/or 
conventions at facilities located in the Minneapol
is-St. Paul, Minnesota 
metropolitan area for at 
least 5 working days during the past 12 months or
 who have been employed by Brede, Inc. at 
such events for at least 15 days within the past 2 years; excluding office clerical employees, 
professional employees, managerial employees, 
all other employees currently covered by other 
collective bargaining agreements, and guards an
d supervisors as defined in the National Labor 
Relations Act, as amendedŠabout employment 
terms and conditions of employees employed 
in that unit because those employees had been 
referred to employment by another union, and by 
withdrawing recognition from the above-named la
bor organization as the exclusive collective-
bargaining representative of employees in that bargaining unit at a time when unremedied 
unfair labor practices by Brede, Inc. had na
turally eroded employee-support for that labor 
organization, thereby inherently precluding empl
oyees from making an uncoerced choice of a 
different collective-bargaining representative, in 
violation of Section 8(a)(5) and (1) of the Act; 
and, by rendering unlawful assistance and su
pport to United Food 
& Commercial Workers 
International Union, Local 653, by granting it reco
gnition as the exclusive 
collective-bargaining 
representative of employees in 
the above-stated bargaining unit,
 at a time when there were 
unremedied unfair labor practices having a natu
ral effect of undermining employee-support for 
an incumbent bargaining representative and, 
therefore, at a time when United Food & Com-
mercial Workers International Union, Local 653 
did not represent an uncoerced majority of 
employees in that bargaining unit, in viola
tion of Section 8(a)(2) and (1) of the Act. 
United Food & Commercial Workers Interna
tional Union, Local 653 has committed unfair 
labor practices affecting commerce by failing and refusing since May 1998 to refer employee 

Daniel Brady to employment with Excel Decorators, Inc., for no reason other than Brady™s 
support for, and activities on behalf of, another labor organiza
tion, in violation of Section 
8(b)(1)(A) and (2) of the Act; and, by demandi
ng and accepting recognition from Brede, Inc., 
as the exclusive collective-bargaining representa
tive of employees in the above-stated bargain-
ing unit, with knowledge that there existed unrem
edied unfair labor practices which inherently 
prevented those employees from making an uncoe
rced choice of a collective-bargaining repre-
sentative other than their incumbent certified representative, and by telling employees that they 

had to sign membership applica
tions and authorization cards, 
designating it as those employ-
ees™ bargaining agent, to be allowed to work
 on shows, expositions and conventions to which 
United Food & Commercial Workers International Union, Local 653 was unlawfully referring 
employees, in violation of S
ection 8(b)(1)(A) of the Act. 
Freeman Decorating Co. has committed unfair labor practices affecting commerce by fail-
ing to honor the referral provisions of its coll
ective-bargaining contr
acts with  United Steel-
workers of America, AFLŒCIO, CLC, Drapery,
 Slip Cover, Window shade, Venetian Blinds, 
Exhibition, Flag and Bunting Decorators Union, Local No. Local 17UŠas the exclusive 
collective-bargaining representative of employees 
in an appropriate bargaining unit of:  All on-
call, casual, extra employees employed by Fr
eeman Decorating Co. as journeypersons or 
helpers during at least two shows, exhibitions
, and/or conventions at
 facilities located in 
Minneapolis-St. Paul, Minnesota metropolitan area for at least 5 working days during the past 
12 months or who have been employed by Freema
n Decorating Co. at such events for at least 
15 days within the past 2 years; excluding offi
ce clerical employees, 
professional employees, 
managerial employees, all other 
employees currently covered by other collective-bargaining 
agreements, and guards and supervisors as defi
ned in the National Labor Relations Act, as 
amendedŠand seeking referrals from United 
Food and Commercial Workers Union, Local 
653, by recognizing United Food & Commercial Wo
rkers International Union, Local 653 as the 
collective-bargaining representative of employ
ees in that bargaining unit whom it sent as 
referrals to perform work covered by that ba
rgaining unit, and by applying to employees 
referred by United Food & Commercial Worker
s International Union, Local 653 employment 
terms and conditions other than those specified 
in collective-bargaining contracts with United 
Steelworkers of America, AFLŒCIO, CLC, Drapery, Slip Cover, Window Shade, Venetian 
Blinds, Exhibition, Flag and Bunting Decorators Union, Local No. Local 17U, in violation of 
Section 8(a)(5) and (1) of the Act; and, by th
reatening to subcontract all 1999 work in the 
Minneapolis-St. Paul metropolitan area unless unfair labor practice charges against it were not 
withdrawn, in violation of Section 8(a)(1) of the Act. 
REMEDY 
Having concluded that Brede, Inc., United 
Food & Commercial Workers International Un-
ion, Local 653, and Freeman Decorating Co. have 
engaged in unfair labor practices, I shall 
recommend that each of them be ordered to cease a
nd desist therefrom and, further, that each be 
ordered to take certain affirmative action to effectuate the policies of the Act.  With respect to 
the latter, Brede, Inc. shall be ordered to resume recognizing and to bargain collectively with 
United Steelworkers of America, AFLŒCIO, CL
C, Drapery, Slip Cover, Window Shade, 
Venetian Blinds, Exhibition, Flag and Bunting 
Decorators Union, Local No. Local 17UŠas the 
exclusive collective-bargaining representative of:  All on-call, casual, extra employees em-
ployed by Brede, Inc. as journeypersons or 
helpers during at least two shows, exhibitions, 
and/or conventions at facilitie
s located in the Minneapolis-S
t. Paul, Minnesota metropolitan 
area for at least 5 working days during the pa
st 12 months or who have been employed by 
Brede, Inc. at such events for at least 15 days within the past 2 years; excluding office clerical 
employees, professional employ
ees, managerial employees, a
ll other employees currently 
covered by other collective bargaining agreements
, and guards and supervisors as defined in the 
National Labor Relations Act, as amendedŠand embody any agreement reached in a written 
contract. United Food & Commercial Workers Internatio
nal Union, Local 653 shall be ordered to, 
within 14 days of the date of this Order, notify Daniel P. Brady in writing that it will refer him 
to employment to Excel Decorators, Inc., and to all other employers to whom he is eligible for 
referral, without regard to hi
s support for and activities on behalf
 of United Steelworkers of 
America, AFLŒCIO, CLC, Drapery, Slip Cove
r, Window Shade, Venetian Blinds, Exhibition, 
Flag and Bunting Decorators Union, Local No. Local 17U, or any other labor organization.  In 
addition, it shall be ordered to ma
ke Brady whole for any loss of earnings and other benefits he 
suffered because he was discriminatorily not referred to employment with Excel Decorators, 
Inc. after May 1, 1998, with backpay to be co
mputed on a quarterly basis, making deductions 
for interim earnings, 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), and with 
interest to be paid 
on the amounts owing, as computed in 
New Horizons for the Retarded
, 238 NLRB 1173 
(1987). Freeman Decorating Co. shall be
 ordered to recognize and ba
rgain with United Steelwork-
ers of America, AFLŒCIO, CLC, Drapery, 
Slip Cover, Window Shade, Venetian Blinds, 
Exhibition, Flag and Bunting Decorators Union, Local No. Local 17U for all employees which 
it employs in an appropriate bargaining unit of: 
 All on-call, casual, extra employees employed 
by Freeman Decorating Co. as journeypersons or 
helpers during at least two shows, exhibitions, 
and/or conventions at facilitie
s located in the Minneapolis-S
t. Paul, Minnesota metropolitan 
area for at least 5 working days during the pa
st 12 months or who have been employed by 
Freeman Decorating Co. at such events for at le
ast 15 days within the past 2 years; excluding 
office clerical employees, profe
ssional employees, managerial em
ployees, all other employees 
currently covered by other collective-bargaini
ng agreements, and guards and supervisors as 
defined in the National Labor Relations Act.  Moreover, it shall be ordered to honor all em-
 FREEMAN DECORATING CO. 123ployment referral and other terms of its collective-
bargaining contracts with that labor organiza-
tion for employees employed in the aforestated 
bargaining unit.  Furthermore, it shall be 
ordered to make whole both all employees who 
have worked in that bargaining unit since 
October 13, 1997 and, as well, all employees w
ho should have been referred to employment 
with it since October 13, 1997, but were not referred because of its unlawful refusal to honor 
the referral provisions of its collective-bargaini
ng contracts with the a
bove-named labor organi-zation, for lost wages, calculated in accordance with 
Ogle Protection Service, 183 NLRB 682, 
683 (1970), and, also, for any losses resulting from its
 failure to make contractual welfare and 
pension payments, in the manner prescribed in 
Kraft Plumbing & Heating
, 252 NLRB 891 fn. 2 
(1980), enfd. mem. 661 F.2d 940 (9th Cir. 1981)
.  The method of determining any amounts 
owing to benefit funds shall be that specified in 
Merryweather Optical Co.
, 240 NLRB 1213 
(1979).  Interest shall be paid on any money 
due and owing employees as computed in the 
manner prescribed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987).  See generally 
Our Lady of Lourdes Health Center, 306 NLRB 337 fn. 1 (1992). 
Inasmuch as it has no office or other facility 
in the Minneapolis-St. Paul metropolitan area 
to which employees ordinarily would go, Freema
n Decorating Co. shall be ordered to duplicate 
and mail, at its own expense, a copy of the attached notice marked ﬁAppendix Cﬂ to each 
employee employed by it in the bargaining unit 
set forth above and, as well, to every additional 
employee listed for referral by United Steelworkers of America, AFLŒCIO, CLC, Drapery, Slip 
Cover, Window Shade, Venetian Blinds, Exhibiti
on, Flag and Bunting Decorators Union, Local 
No. Local 17U since October 13, 1997.  To furthe
r ensure that no employee who should have 
been represented by that labor organization when working for Freeman Decorating Co., or who 
should have worked for that employer sin
ce October 13, 1997 is overl
ooked, additional copies of that notice marked ﬁAppendix Cﬂ shall be signed by an authorized representative of Freeman 
Decorating Co. and forthwith returned to the Regional Director for posting by United Steel-
workers of America, AFLŒCIO, CLC, Drapery,
 Slip Cover, Window Shade, Venetian Blinds, 
Exhibition, Flag and Bunting Decorators Union, Local No. Local 17U, it being willing, at 
facilities in the Minneapolis-St. Paul, Minneso
ta metropolitan area where it customarily posts 
notices to members and employees. 
Upon the foregoing findings of fact and conclusions of law, and upon the entire record and 
pursuant to Section 10(c) of the Act, I issue the following recommended14 
ORDER 
A.  The Respondent Brede, Inc., Boston, Massac
husetts, its officers, agents, successors, and 
assigns, shall 
1.  Cease and desist from 
(a)  Rendering unlawful assistance and suppor
t to United Food & Commercial Workers In-
ternational Union, Local 653, by granting it recogn
ition as the collective-bargaining representa-
tive of employees in the appropriate bargaining 
unit set forth in subparagraph (b) below, unless 
and until it becomes certified by the National Labor Relations Board as the exclusive collec-

tive-bargaining representative of em
ployees in that bargaining unit. 
(b)  Withdrawing recognition from United Steelworkers of America, AFLŒCIO, CLC, 
Drapery, Slip Cover, Window Shade, Venetian Blinds, Exhibition, Flag and Bunting Decora-
tors Union, Local No. Local 17U, as the exclusive collective-bargaining representative of 
employees in the appropriate bargaining unit set forth below, at a time when there are unreme-
died unfair labor practices wh
ich naturally tend to undermine 
employee-support for that labor 
organization, and which thereby preclude employ
ees from making a free and uncoerced choice 
of representation by a different collective-bargai
ning representative.  The appropriate bargain-
ing unit is: 
 All on-call, casual, extra employees employed by
 the Employer as journeypersons or helpers 
during at least two shows, exhibitions, and/or co
nventions at facilities located in the Minneapo-
lis-St. Paul, MN metropolitan area for at least fi
ve working days during the past twelve months 
                                                          
                                                           
14 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
or who have been employed by the Employer at su
ch events for at least 15 days within the past 
two years; excluding office clerical employees, professional employees, managerial employees, 
all other employees currently covered by other 
collective bargaining agreements, and guards 
and supervisors as defined in the National Labor Relations Act, as amended.  
 (c)  Rejecting requests to bargain made by, and failing and refusing to bargain with, United 
Steelworkers of America, AFLŒCIO, CLC, Drapery, Slip Cover, Window Shade, Venetian 

Blinds, Exhibition, Flag and Bunting Decorators Union, Local No. Local 17U concerning 
employment terms and conditions of all employee
s in the appropriate bargaining unit set forth 
in subparagraph (b) above, even though those employees have been referred to employment 
with Brede, Inc. by a different labor organization. 
(d)  In any like or related manner, interfering with, restraining, or coercing employees in the 
exercise of the rights guaranteed them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effectuate the policies of the Act. 
(a)  Resume recognizing and, upon request, ba
rgain with United Steelworkers of America, 
AFLŒCIO, CLC, Drapery, Slip Cover, Window 
Shade, Venetian Blinds, Exhibition, Flag and 
Bunting Decorators Union, Local No. Local 17U 
about employment terms 
and conditions of all 
employees employed in the appropriate bargai
ning unit set forth in paragraph 1(b) above, 
regardless of whether those employees have been
 referred to employment in that bargaining 

unit by a different labor organization, and embod
y any agreement reached as a result of that 
bargaining in a written contract. 
(b)  Within 14 days after service by the Re
gion, post at its Minneapolis, Minnesota, office 
and place of business copies of the attached 
notice marked ﬁAppendix A.ﬂ15  Copies of the 
notice, on forms provided by the Regional Director for Region 18, after being signed by its duly 
authorized representative, shall be posted by Brede, Inc. and maintained for 60 consecutive 
days in conspicuous places, including all plac
es where notice to employees are customarily 
posted.  Reasonable steps shall be 
taken by it to ensure that notices are not altered, defaced or 
covered by any other material.  In the event 
that, during the pendency of these proceedings, 
Brede, Inc. has gone out of business or clos
ed its Minneapolis office and place of business 
involved in these proceedings, it shall duplicate 
and mail, at its own expense, a copy of the 
notice to all current employees and former employees employed by it in the Minneapolis-St. 

Paul metropolitan area at an
y time since November 5, 1997. 
(c)  Within 21 days after service by the Region, file with the Regional Director a sworn cer-
tification of a responsible official
 on a form provided by the Region attesting to the steps that it 
has taken to comply. 
 B.  The Respondent, United Food & Commercia
l Workers International Union, Local 653, 
Plymouth, Minnesota, its officers, ag
ents, and representatives, shall 
1.  Cease and desist from 
(a)  Telling employees that they must sign its membership application or authorization card 
before they will be allowed to work for Free
man Decorating Co., or for any other employer. 
(b)  Demanding or accepting recognition from Br
ede, Inc., as the exclusive collective bar-
gaining representative of employees in a bargaining unit of, all on-call, casual, extra employees 

employed by Brede, Inc. as journeypersons or
 helpers during at least two shows, exhibitions 
and/or conventions at facilitie
s located in the Minneapolis-S
t. Paul, Minnesota metropolitan 
area for at least 5 working days during the pa
st 12 months or who have been employed by 
Brede, Inc. at such events for at least 15 days within the past two years; excluding office 

clerical employees, professional employees, ma
nagerial employees, a
ll other employees cur-
rently covered by other collective bargaining
 agreements, and guards and supervisors as 
defined in the National Labor Relations Act, as amended, unless and until such time as it is 
certified by the National Labor Relations Board as the exclusive collective-bargaining represen-
tative of all employees in that
 appropriate bargaining unit. 
 15 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of The Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judge-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 124(c)  Refusing to refer to employment with Excel
 Decorators, Inc., or any other employer, or 
otherwise causing or attempting to cause that employer or any other employer to discriminate 
against Daniel P. Brady, or an
y other employee, because of support for or activities on behalf of 
United Steelworkers of America, AFLŒCIO, CL
C, Drapery, Slip Cover, Window Shade, 
Venetian Blinds, Exhibition, Flag and Bunting D
ecorators Union, Local No. Local 17U, or any 
other labor organization. 
(d)  In any like or related manner, restraining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effectuate the policies of the Act. 
(a)  Within 14 days from the date of this Order, notify Daniel P. Brady in writing that it will 
refer him to Excel Decorators, Inc., and to any other employer to whom he is eligible to be 
referred, without regard to his support for, or
 activities on behalf of, 
United Steelworkers of 
America, AFLŒCIO, CLC, Drapery, Slip Cove
r, Window Shade, Venetian Blinds, Exhibition, 
Flag and Bunting Decorators Union, Local No. Local 17U, or any other labor organization. 
(b)  Make whole Daniel P. Brady for any loss 
of earnings and other benefits he suffered be-
cause he was unlawfully not referred to employme
nt with Excel Decorators, Inc. after May 1, 
1998, with backpay to be computed as set forth in
 the remedy section of this decision and with 
interest to be paid on amounts owing. 
(c)  Preserve and, within 14 days
 of a request, make available to the Board or its agents for 
examination and copying, all hiring records, referral and dispatch lists, referral slips and all 
other records, including an electronic copy of the records if stored in electronic form, necessary 
to analyze the amount of backpay due under the terms of this Order. 
(d)  Within 14 days after service by the Re
gion, post at its Plymouth, Minnesota facility 
and, as well, at any other hiring halls and fa
cilities it maintains in the Minneapolis-St. Paul, 
Minnesota metropolitan area, copies of the attached notice marked ﬁAppendix B.ﬂ16  Copies of 

the notice, on forms provided by the Regional Director for Region 18, after being signed by its 
duly authorized representative, shall be posted by United Food & Commercial Workers Interna-
tional Union, Local 653 and maintained for 60 consecutive days in conspicuous places includ-
ing all places where notices to employees are customarily posted.  Reasonable steps shall be 
taken by it to ensure that notices are not altere
d, defaced or covered by 
any other material.  In 
the event that, during the pendency of these 
proceedings, United Food & Commercial Workers 

International Union, Local 653 has been dissolved 
or merged with any other labor organization, 
or has closed its above-mentioned offices, it sha
ll duplicate and mail, at its own expense, a copy 
of the notice to all current members and employees, and to all former members and employees, 
whom it has referred to employment in the Minneapolis-St. Paul, Minnesota metropolitan area 
since November 26, 1997. 
(e)  Additional copies of the attached notice marked ﬁAppendix Bﬂ shall be signed by a 
duly authorized representative of United Food 
& Commercial Workers International Union, 
Local 653, and forthwith returned to the Region
al Director for posting by Excel Decorators, 
Inc. and by Brede, Inc., they being willing, 
at Minneapolis-St. Paul, Minnesota metropolitan 
area places of business where notices to employees are customarily posted by those employers. 
(f)  Within 21 days after service by the Region, 
file with the Regional Director a sworn cer-
tification of a responsible offici
al on a form provided by the Region attesting to the steps that 
have been taken to comply. 
 C.  The Respondent, Freeman Decorating Co., Des Moines, Iowa, its officers, agents, suc-
cessors, and assigns, shall 
1.  Cease and desist from 
(a)  Threatening to subcontract work to othe
r employers unless unfair labor practice charges 
filed against it are withdrawn. 
(b)  Failing and refusing to honor the provisions of its collective-bargaining contracts with 
United Steelworkers of America, AFLŒCIO, CL
C, Drapery, Slip Cover, Window Shade, 
Venetian Blinds, Exhibition, Flag and Bunting 
Decorators Union, Local No. Local 17UŠthe 
exclusive collective-bargaining representative of all employees in an appropriate bargaining 

unit of:                                                              
                                                           
16 Ibid. fn. 15 
All on-call, casual, extra employees employed by Freeman Decorating Co as journeypersons or 

helpers during at least two shows, exhibitions, and/or conventions at facilities located in the 
Minneapolis-St. Paul, Minnesota metropolitan area for at least 5 working days during the past 
12 months or who have been employed by Freema
n Decorating Co. at such events for at least 
15 days within the past 2 years; excluding offi
ce clerical employees, professional employees, 
managerial employees, all other employees curre
ntly covered by other collective bargaining 
agreements, and guards and supervisors as defi
ned in the National Labor Relations Act, as 
amendedŠby disregarding their referral provis
ions and resorting to United Food & Commer-
cial Workers International Union, Local 653 as the 
source for referrals of employees in the afor-
estated appropriate bargaining unit; recognizin
g United Food & Commercial Workers Interna-
tional Union, Local 653 as the collective-bargainin
g representative of bargaining unit employees 
whom it has referred; and, applying to any empl
oyees in that appropriate bargaining unit terms 
and conditions of employment other than those sp
ecified in collective-bargaining contracts with 
United Steelworkers of America, AFLŒCIO, CLC, Drapery, Slip Cover, Window Shade, Ve-
netian Blinds, Exhibition, Flag and Bunting Decorators Union, Local No. Local 17U. 
(c)  In any like or related manner, interfering with, restraining, or coercing employees in the 
exercise of their rights guaranteed by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effectuate the policies of the Act. 
(a)  Honor the terms of collec
tive-bargaining contracts with
 United Steelworkers of Amer-
ica, AFLŒCIO, CLC, Drapery, Slip Cover, Wi
ndow Shade, Venetian Blinds, Exhibition, Flag 
and Bunting Decorators Union, Local No. Loca
l 17U, as the exclusive collective-bargaining 
representative of all employees in the appropri
ate bargaining unit set forth in paragraph 1(b) 
above. (b)  Bargain collectively with the labor organization named in subparagraph (a) above, as 
the exclusive collective bargaining representative of all employees in the appropriate bargaining 
unit set forth in paragraph 1(b)
 above, and embody any agreement 
reached in a written contract. 
(c)  Make whole all employees employed in th
e bargaining unit set forth in paragraph 1(b) 
above since October 13, 1997, and, in addition, 
all employees who shoul
d have been referred 
by United Steelworkers of America, AFLŒCIO, 
CLC, Drapery, Slip Cover, Window Shade, 
Venetian Blinds, Exhibition, Flag and Bunting 
Decorators Union, Local No. Local 17U for 
work in that unit since October 13, 1997, but who were not referred as a result of the unlawful 
refusal to honor the referral provisions of collectiv
e-bargaining contracts with that labor organi-
zation, and, as well, benefit funds, 
with interest, in the manner pres
cribed in the remedy section 
of this decision. (d)  Preserve and, within 14 days of a request, 
make available to the Board or its agents for 
examination and copying all payroll records, social security payment records, timecards, 
personnel records and reports, and a
ll other records, including an 
electronic copy of the records 
if stored in electronic form, necessary to analyze the amounts of backpay due under the terms of 

this Order. 
(e)  Within 14 days after service by the Regi
on, duplicate and mail, at its own expense, cop-
ies of the attached notice mark
ed ﬁAppendix Cﬂ17 to all employees employed in the bargaining 
unit set forth in section 1(b) above since Oc
tober 13, 1997, and to any additional employees 
who since that date were on the referral lists 
of United Steelworkers of America, AFLŒCIO, 
CLC, Drapery, Slip Cover, Window Shade, 
Venetian Blinds, Exhibition, Flag and Bunting 
Decorators Union, Local No. Local 17U for referral
 to work encompassed by that unit.  Copies 
of the notice, on forms provided by the Regional 
Director for Region 18, shall be signed by a 
duly authorized representative of Freeman Decorating Co. 
(f)  Additional copies of that notice marked ﬁA
ppendix Cﬂ shall be signed by a duly author-
ized representative of Freeman Decorating Co., a
nd forthwith returned to the Regional Director 
for posting by United Steelworkers of America, 
AFLŒCIO, CLC, Drapery, Slip Cover, Window 
Shade, Venetian Blinds, Exhibition, Flag and Bunting Decorators Union, Local No. Local 17U, 
it being willing, at any Minneapolis-St. Paul
, Minnesota metropolitan area facility where it 
customarily posts notices to members and employees. 
(g)  Within 21 days after service by the Regi
on, file with the Regional Director a sworn cer-
tification of a responsible official on a form provided by the Regional Director attesting to the 
steps that it has taken to comply. 
 17 Ibid. fn. 15. 
 FREEMAN DECORATING CO. 125APPENDIX A 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT render unlawful assistance 
and support to United Food & Commercial 
Workers International Union, Local 653 by granti
ng it recognition, as the collective-bargaining 
representative of employees in the appropriate 
bargaining unit set forth below, unless and until 
it has been certified by the National Labor Relations Board as the exclusive collective-
bargaining representative of employees in that bargaining unit. 
WE WILL NOT  withdraw recognition from Un
ited Steelworkers of America, AFLŒCIO, 
CLC, Drapery, Slip Cover, Window Shade, 
Venetian Blinds, Exhibition, Flag and Bunting 
Decorators Union, Local No. Local 17U, as the exclusive collective-bargaining representative 

of employees in the appropriate bargaining unit 
set forth below, so long as there exist unreme-
died unfair labor practices committed by us whic
h naturally tend to undermine your support for 
continued representation by that union and, thus
, which preclude you from making a free and 
uncoerced choice of representation by a differ
ent union.  The appropriate bargaining unit is: 
 All on-call, casual, extra employees employed by
 the Employer as journeypersons or helpers 
during at least two shows, exhibitions, and/or co
nventions at facilities located in the Minneapo-
lis-St. Paul, MN metropolitan area for at least fi
ve working days during the past twelve months 
or who have been employed by the Employer at su
ch events for at least 
15 days within the past 
two years; excluding office clerical employees, professional employees, managerial employees, 
all other employees currently covered by other 
collective bargaining agreements, and guards 
and supervisors as defined in the National Labor Relations Act, as amended.  
 WE WILL NOT reject requests to bargain made
 by, and WE WILL fail and refuse to bar-
gain with, United Steelworkers of America, 
AFLŒCIO, CLC, Drapery, Slip Cover, Window 
Shade, Venetian Blinds, Exhibition, Flag and Bu
nting Decorators Union, Local No. Local 17U 
concerning employment terms a
nd conditions of all employees in
 the appropriate bargaining 
unit set forth above, even though those employees ha
ve been referred to employment with us by 
a different union. 
WE WILL NOT in any like or related manner, in
terfere with, restrain, or coerce you in the 
exercise of your rights guaranteed you by Section 7 of the Act.  
WE WILL recognize and, upon request, bargain with United Steelworkers of America, 
AFLŒCIO, CLC, Drapery, Slip Cover, Window 
Shade, Venetian Blinds, Exhibition, Flag and 
Bunting Decorators Union, Local No. Local 17U 
about  employment terms and conditions of 
all employees employed in the appropriate barg
aining unit set forth above, without regard to 
whether those employees have 
been referred to us for em
ployment by another union, and 
embody any agreement reached as a result of
 that bargaining in a written contract. 
 BREDE, INC. 
 APPENDIX B 
 NOTICE TO MEMBERS AND EMPLOYEES 
Posted by Order of the 
National Labor Relations Board 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT tell you that you must sign our membership applications or authorization 
cards before we will allow you to work for Freeman Decorating Co., or any other employer. 
WE WILL NOT demand nor accept recognition as
 the collective-bargaining representative 
of all on-call, casual, extra employees employed 
by Brede, Inc. as journeypersons or helpers 
during at least two shows, exhibitions, and/or 
conventions at facilities located in the Minneapo-lis-St. Paul, Minnesota metropolitan area for at least 5 working days during the past 12 months 
or who have been employed by Brede, Inc. at su
ch events for at least 15 days within the past 2 
years; excluding office clerical
 employees, professional employ
ees, managerial employees, all 
other employees currently covered by other co
llective-bargaining agreements, and guards and 
supervisors as defined in the National Labor Relations Act, as amended, unless and until such 

time as we have been certified by the National Labor Relations Board as the exclusive collec-
tive-bargaining representativ
e of all those employees. 
WE WILL NOT refuse to refer to employment with Excel Decorators, Inc., or any other 
employer, and we will not cause or attempt to cause that employer or any other employer to 
otherwise discriminate against, Da
niel P. Brady or any other em
ployee because of support for, 
or activities on behalf of, United Steelworkers of America, AFLŒCIO, CLC, Drapery, Slip 

Cover, Window Shade, Venetian Blinds, Exhibiti
on, Flag and Bunting Decorators Union, Local 
No. Local 17U, or any other union. 
WE WILL NOT in any like or related manner, restrain, or coerce you in the exercise of the 
rights guaranteed you by the Section 7 of the Act. 
WE WILL, within 14 days from the date of the Order, notify Daniel P. Brady in writing that 
we will refer him to Excel Decorators, Inc., and to any other employer to whom he is eligible to 
be referred, without regard to his support for, 
or activities on behalf of, United Steelworkers of 
America, AFLŒCIO, CLC, Drapery, Slip Cove
r, Window Shade, Venetian Blinds, Exhibition, 
Flag and Bunting Decorators Union, Local No. Local 17U, or any other union. 
WE WILL make whole Daniel P. Brady for any 
loss of earnings and ot
her benefits suffered 
because we unlawfully refused to refer him to employment with Excel Decorators, Inc. after 
May 1, 1998, less any net interim 
earnings, plus interest. 
 UNITED FOOD 
& COMMERCIAL WORKERS INTER-NATIONAL UNION, 
LOCAL 653 
 APPENDIX C 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 126To organize 
To form, join or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT threaten to subcontract our 
work to other employers unless unfair labor 
practice charges filed against us are withdrawn. 
WE WILL NOT fail and refuse to honor our co
llective-bargaining contracts with United 
Steelworkers of America, AFLŒCIO, CLC, Drapery, Slip Cover, Window Shade, Venetian 
Blinds, Exhibition, Flag and Bunting Decorators
 Union, Local No. Local 17U, as the exclusive 
collective-bargaining representative of all employees in the appropriate bargaining unit set forth 
below, by disregarding their referral provisions and, instead, seeking referrals for employees in 
that bargaining unit from United Food & Commerc
ial Workers International Union, Local 653.  
The appropriate bargaining unit is: 
 All on-call, casual, extra employees employed by Freeman Decorating Co. as journeypersons or 
helpers during at least two shows, exhibitions, and/or conventions at facilities located in the 
Minneapolis-St. Paul, Minnesota metropolitan ar
ea for at least 5 working days during the past 
12 months or who have been employed by Freeman
 Decorating Co. at such events for at least 
15 days within the past 2 years; excluding office clerical employees, professional employees, 
managerial employees, all other employees curre
ntly covered by other collective-bargaining 
agreements, and guards and supervisors as defi
ned in the National Labor Relations Act, as 
amended. 
 WE WILL NOT recognize United Food & Commercial Workers International Union, Local 
No. 653 as the collective-bargaining representativ
e of employees in the appropriate bargaining 
unit set forth above, whom it refers to us during the term of collective-bargaining contracts 
between us and United Steelworkers of America, AFLŒCIO, CLC, Drapery, Slip Cover, 
Window Shade, Venetian Blinds, Exhibition, Flag and Bunting Decorators Union, Local No. 
Local 17U. 
WE WILL NOT apply to any employees in the 
appropriate bargaining unit set forth above 
terms and conditions of employment other than
 ones specified in our collective-bargaining 
contracts with United Steelworke
rs of America, AFLŒCIO, CLC, Drapery, Slip Cover, Window 
Shade, Venetian Blinds, Exhibition, Flag and Bunting Decorators Union, Local No. Local 17U. 
WE WILL NOT in any like of related manner, in
terfere with, restrain, or coerce you in the 
exercise of the rights guaranteed you by Section 7 of the Act. 
WE WILL honor our collective-bargaining contra
cts with United Steelworkers of America, 
AFLŒCIO, CLC, Drapery, Slip Cover, Window 
Shade, Venetian Blinds, Exhibition, Flag and 
Bunting Decorators Union, Local No. Local 17
U, as the exclusive collectiveŒbargaining 
representative of all employees in the a
ppropriate bargaining unit set forth above. 
WE WILL, upon request, bargain collectively 
with United Steelworkers of America, AFLŒ
CIO, CLC, Drapery, Slip Cover, Window Shad
e, Venetian Blinds, Exhibition, Flag and Bun-
ting Decorators Union, Local No. Local 17U, as th
e exclusive collectiveŒbargaining representa-
tive of all employees in the 
appropriate bargaining unit se
t forth above, and embody any 
agreement reached in a written contract. 
WE WILL make whole all employees employed 
in the bargaining unit set forth above who 
have worked on our shows, exhibitions, and co
nventions in the Minneapolis-St. Paul, Minne-
sota metropolitan area since Oc
tober 12, 1997, and also benefit funds, for any loss of pay and 
benefits suffered by our failure to honor our co
llective-bargaining contracts with United Steel-
workers of America, AFLŒCIO, CLC, Drapery,
 Slip Cover, Window Shade, Venetian Blinds, 
Exhibition, Flag and Bunting Decorators Union, Local No. Local 17U, plus interest. 
WE WILL make whole all employees who should 
have been referred to employment with 
us in the bargaining unit set forth above si
nce October 13, 1997, but who were not referred 
because of our failure to honor referral provisions
 of our collective-bargaining contracts with 
United Steelworkers of America, AFLŒCIO, CL
C, Drapery, Slip Cover, Window Shade, 
Venetian Blinds, Exhibition, Flag and Bunting De
corators Union, Local No. Local 17U, as well 
as benefit funds, for any loss of 
pay and benefits specified in t
hose contracts, plus interest. 
 FREEMAN DECORATING CO. 
  